Exhibit 10.2
 
AGREEMENT AND PLAN OF MERGER
by and among
Energy West, Incorporated
Various Acquisition Subsidiaries
and
Lightning Pipeline Co., Inc.
Great Plains Natural Gas Company
Brainard Gas Corp.
and
Richard M. Osborne, Trustee
Rebecca Howell
Stephen G. Rigo
Marty Whelan
Thomas J. Smith
Dated as of June 29, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.   DEFINITIONS     2  
 
                   
 
      1.1.   Defined Terms     2  
 
      1.2.   Construction of Certain Terms and Phrases     10  
 
                    2.   THE MERGERS     10  
 
                   
 
      2.1.   The Mergers     11  
 
      2.2.   The Closing     11  
 
      2.3.   Effective Time     11  
 
      2.4.   Effects of Mergers     12  
 
      2.5.   Articles of Incorporation of each Surviving Corporation     12  
 
      2.6.   Code of Regulations of each Surviving Corporation     12  
 
      2.7.   Directors and Officers of each Surviving Corporation     12  
 
      2.8.   Effect on Capital Stock     12  
 
      2.9.   Change in Shares     13  
 
      2.10.   Exchange Procedures     13  
 
      2.11.   No Further Ownership Rights or Claims Relating to Company Common
Stock     14  
 
      2.12.   No Fractional Shares of Parent Common Stock     14  
 
      2.13.   Lost Certificates     14  
 
      2.14.   Withholding Rights     14  
 
      2.15.   Further Assurances     15  
 
      2.16.   Stock Transfer Books     14  
 
                    3.   PRE-CLOSING COVENANTS AND UNDERTAKINGS     15  
 
                   
 
      3.1.   Satisfaction of Closing Conditions     15  
 
      3.2.   Conduct of the Business of the Companies and Subsidiaries Prior to
Closing     15  
 
      3.3.   Consents and Approvals     17  
 
      3.4.   Access, Information and Confidentiality     19  
 
      3.5.   Delivery of Financial Statements and Regulatory Filings     20  
 
      3.6.   Public Announcements     20  
 
                    4.   ADDITIONAL AGREEMENTS     20  
 
                   
 
      4.1.   Tax Matters     20  
 
      4.2.   Employee and Benefit Matters     23  
 
      4.3.   Guaranties or Bonds     24  
 
      4.4.   Agreement Not to Solicit Employees     24  
 
      4.5.   Insurance Claims     24  
 
                    5.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE
COMPANIES AND SUBSIDIARIES     25  
 
                   
 
      5.1.   Organization and Good Standing of the Companies and Subsidiaries;
Foreign Qualifications     25  

i



--------------------------------------------------------------------------------



 



                     
 
      5.2.   Capitalization of the Companies and Subsidiaries     25  
 
      5.3.   Financial Statements; Undisclosed Liabilities     26  
 
      5.4.   Taxes     26  
 
      5.5.   Tangible Personal Property     27  
 
      5.6.   Agreement Related to Other Instruments; Consents     27  
 
      5.7.   Absence of Changes     27  
 
      5.8.   Material Claims     28  
 
      5.9.   Permits; Compliance With Laws     29  
 
      5.10.   Real Property     29  
 
      5.11.   Intellectual Property; Software     30  
 
      5.12.   Material Contracts     31  
 
      5.13.   Labor Matters     33  
 
      5.14.   ERISA and Related Matters     33  
 
      5.15.   Guaranties or Bonds     34  
 
      5.16.   Employees     34  
 
      5.17.   Environmental Matters     34  
 
      5.18.   Insurance Coverage     35  
 
      5.19.   Governmental Filings: No Violations     35  
 
      5.20.   Accounts Receivable     36  
 
      5.21.   Gratuitous Payments     36  
 
      5.22.   Disclosures     37  
 
      5.23.   Litigation     37  
 
      5.24.   Brokers and Finders     37  
 
      5.25.   Regulatory Proceedings     38  
 
                    6.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING
SHAREHOLDERS, THE COMPANIES, AND SUBSIDIARIES AND THE SHARES     38  
 
                   
 
      6.1.   Power and Authority; Enforceability     38  
 
      6.2.   No Violation or Conflict by Shareholders or the Companies     38  
 
      6.3.   Shareholders and the Companies Governmental Approvals     38  
 
      6.4.   Title to the Shares of Company Common Stock     39  
 
      6.5.   Litigation Against Shareholders or the Companies     39  
 
      6.6.   Investment     39  
 
                    6A.   REPRESENTATIONS AND WARRANTIES OF HOWELL, RIGO, WHELAN
AND SMITH     40  
 
                   
 
      6A.1.   Power and Authority; Enforceability     40  
 
      6A.2.   Title to the Shares of Company Common Stock     40  
 
      6A.3.   Investment     40  
 
                    7.   REPRESENTATIONS AND WARRANTIES OF PARENT     41  
 
                   
 
      7.1.   Organization and Standing     41  
 
      7.2.   Corporate Power and Authority; Enforceability     41  
 
      7.3.   No Violation or Conflict by Parent     41  
 
      7.4.   Parent Governmental Approvals     41  
 
      7.5.   Litigation Against Parent     42  

ii



--------------------------------------------------------------------------------



 



                     
 
      7.6.   Purchase for Investment     42  
 
      7.7.   Knowledge of Inaccuracies     42  
 
      7.8.   Investigations     43  
 
                    8.   CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT     43  
 
                   
 
      8.1.   Representations True at the Closing     43  
 
      8.2.   Covenants of Shareholders     43  
 
      8.3.   No Injunction, Etc.     43  
 
      8.4.   Consents, Approvals and Waivers     43  
 
      8.5.   Absence of Material Adverse Effect     44  
 
      8.6.   Consummation of Merger pursuant to the Other Merger Agreement    
44  
 
                    9.   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SHAREHOLDERS
AND THE COMPANIES     44  
 
                   
 
      9.1.   Representations True at Closing     44  
 
      9.2.   Covenants of Parent     44  
 
      9.3.   No Injunction, Etc.     45  
 
      9.4.   Consents, Approvals and Waivers     45  
 
      9.5.   Consummation of Merger pursuant to the Other Merger Agreement    
45  
 
                    10.   TRANSACTIONS AT CLOSING     45  
 
                   
 
      10.1.   Transactions at Closing     45  
 
                    11.   SURVIVAL OF REPRESENTATION AND WARRANTIES;
INDEMNIFICATION     47  
 
                   
 
      11.1.   Survival of Representations, Warranties and Agreements     47  
 
      11.2.   Agreements to Indemnify Parent Indemnitees     47  
 
      11.3.   Agreements to Indemnify the Shareholders Indemnitees     48  
 
      11.4.   Recoveries     48  
 
      11.5.   Survival     48  
 
      11.6.   Notice and Defense of Actions     49  
 
      11.7.   Exclusive Remedy     51  
 
      11.8.   Treatment     51  
 
                    12.   TERMINATION     51  
 
                   
 
      12.1.   Method of Termination     51  
 
      12.2.   Procedure and Effect of Termination     52  
 
                    13.   GENERAL PROVISIONS     53  
 
                   
 
      13.1.   Notices     53  
 
      13.2.   Brokers     54  
 
      13.3.   Expenses     55  
 
      13.4.   Further Assurances     55  
 
      13.5.   Attribution of Knowledge     55  
 
      13.6.   Waiver     56  
 
      13.7.   Assignment; Binding Effect; No Third-Party Beneficiaries     56  

iii



--------------------------------------------------------------------------------



 



                     
 
      13.8.   Headings     56  
 
      13.9.   Entire Agreement     56  
 
      13.10.   Modifications     56  
 
      13.11.   Governing Law     57  
 
      13.12.   Severability     57  
 
      13.13.   Counterparts     57  
 
      13.14.   Exhibits and Schedules Incorporated     57  
 
      13.15.   Joint Preparation     57  
 
      13.16.   Performance by Affiliates     58  
 
      13.17.   Consent to Jurisdiction; Waivers of Trial by Jury     58  
 
      13.18.   Shareholder Obligations     58  

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Form of Shareholders’ and the Companies’ Closing Certificate
 
   
Exhibit B
  Form of Parent’s Closing Certificate

v



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

     
 
  The Schedules of the Other Merger Agreement and this Agreement shall be the
same.  
Schedule 3.2(j)
  Pre-Closing Employee Payment Issues  
Schedule 3.2(k)
  Pre-Closing Company and Non-Company Affiliate Agreements  
Schedule 4.2.1
  Each Company’s or Subsidiary’s Employees  
Schedule 4.2.2
  NEO and Orwell Vacation and Sick Leave Policy  
Schedule 5.2.1
  Shareholders’ Ownership Allocation of Company Common Stocks  
Schedule 5.3.1
  Financial Statements  
Schedule 5.3.2.1
  Assumed Debt  
Schedule 5.3.2.2
  Undisclosed Liabilities  
Schedule 5.4
  Taxes  
Schedule 5.5.1
  Tangible Personal Property  
Schedule 5.5.2
  Companies’ Procedure to Collect Accounts Receivable  
Schedule 5.7
  Absence of Changes  
Schedule 5.8
  Material Claims  
Schedule 5.9
  Permits; Compliance with Laws  
Schedule 5.10.1
  Owned Real Property  
Schedule 5.10.2
  Leased Real Property  
Schedule 5.10.3
  Real Property Matters  
Schedule 5.11.1
  Intellectual Property  
Schedule 5.11.2(a)
  Each Company’s and Subsidiary’s Software  
Schedule 5.11.2(b)
  Non-Company Affiliates’ Software  
Schedule 5.12
  Material Contracts  
Schedule 5.13
  Labor Matters  
Schedule 5.14
  ERISA and Related Matters  
Schedule 5.15
  Guaranties or Bonds  
Schedule 5.16
  Employees  
Schedule 5.17
  Environmental Compliance  
Schedule 5.18
  Insurance Coverage  
Schedule 5.19
  Government Filings  
Schedule 5.20
  Accounts Receivable  
Schedule 6.2
  No Violation or Conflict by Shareholders or the Companies  
Schedule 6.4
  Title to the Shares of Company Common Stock  
Schedule 6.5
  Litigation Against Shareholders or the Companies  
Schedule 7.3
  No Violation or Conflict by Parent  
Schedule 7.4
  Parent Governmental Approvals

vi



--------------------------------------------------------------------------------



 



     
Schedule 13.5(a)
  Attribution of Knowledge for Shareholders  
Schedule 13.5(b)
  Attribution of Knowledge for Parent

vii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
this 29th day of June, 2009 (the “Effective Date”), by and among Energy West,
Incorporated, a corporation incorporated under the laws of the State of Montana
(“Parent”), three to-be-formed wholly-owned Ohio subsidiary corporations of
Parent (each an “Acquisition Sub” and collectively, the “Acquisition Subs”),
Lightning Pipeline Co., Inc., an Ohio corporation (“Lightning”), Great Plains
Natural Gas Company, an Ohio corporation (“Great Plains”), and Brainard Gas
Corp., an Ohio corporation (“BGC”), (Lightning, Great Plains and BGC shall be
collectively referred to as the “Companies” and each to be sometimes referred to
as a “Company”), RICHARD M. OSBORNE, TRUSTEE (“RMO”), REBECCA HOWELL (“Howell”),
STEPHEN G. RIGO (“Rigo”), MARTY WHELAN (“Whelan”), and THOMAS J. SMITH (“Smith”)
(RMO, Howell, Rigo, Whelan and Smith are hereinafter collectively referred to as
“Shareholders”).
W I T N E S S E T H:
     WHEREAS, the Shareholders collectively own one hundred percent (100%) of
the outstanding shares of common stock of Lightning, Great Plains, and BGC
(collectively, the “Company Common Stock”);
     WHEREAS, Orwell Natural Gas Company, an Ohio corporation (“ONG”), and
Northeast Ohio Natural Gas Corp., an Ohio corporation (“NEO”), are wholly owned
subsidiaries of Lightning and Great Plains, respectively (collectively the
“Subsidiaries” and each to sometimes be referred to as a “Subsidiary”);
     WHEREAS, Parent is a regulated utility company whose service area includes
Montana, Wyoming, Maine, and North Carolina;
     WHEREAS, ONG, NEO, and BGC are regulated utility companies whose service
areas include portions of Ohio and Pennsylvania;
     WHEREAS, Parent has entered into a merger agreement as of even date
herewith with Great Plains Land Development Company, LTD., an Ohio limited
liability company of which RMO is the sole member (“GPL”), GPL is an affiliate
of Lightning, Great Plains and BGC, and GPL leases all of its real estate to NEO
(the “Other Merger Agreement”);
     WHEREAS, Parent desires to increase its service area into Ohio and
Pennsylvania; and
     WHEREAS, the respective Board of Directors of Parent and the Companies as
well as the Shareholders have determined that a business combination between
Parent and the Companies is fair to and in the best interests of their
respective stockholders and presents an opportunity for their respective
companies to achieve long-term strategic and financial benefits, and accordingly
have agreed to effect a business combination under the terms and subject to the
conditions set forth in this Agreement, have approved this Agreement and have
declared this Agreement and the Mergers advisable;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in furtherance of the foregoing, the Board of Directors of Parent
and each of the Companies have approved this Agreement and the Mergers, upon the
terms and subject to the conditions of this Agreement, pursuant to which shares
of Company Common Stock issued and outstanding immediately prior to the
Effective Time will be converted into the right to receive shares of common
stock, par value $0.15 per share, of Parent (“Parent Common Stock”)as set forth
in Section 2, other than stock of the Companies owned or held directly or
indirectly by Parent, Acquisition Subs or the Companies (or any of their
respective direct or indirect subsidiaries); and
     WHEREAS, for federal income tax purposes, it is intended by the parties
that (i) the Mergers qualify as a reorganization within the meaning of Section
368(a) of the Code, and (ii) this Agreement constitute a plan of reorganization
within the meaning of Section 368 of the Code and related Treasury Regulations.
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreement set forth in this
Agreement, and intending to be legally bound hereby, the parties agree as
follows:
1. DEFINITIONS
          1.1. Defined Terms.
     As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
     “Accounts Receivable” means any and all accounts receivable of the
Companies and Subsidiaries, as the term “accounts receivable” is understood
under GAAP.
     “Accrued Tax Liability” means the aggregate amount of Tax liabilities
(including deferred Taxes) of the Companies, Subsidiaries, and Affiliates as
reflected on the Closing Date balance sheet.
     “Action” has the meaning set forth in Section 11.6.1.
     “Active Customers” means all customers that receive a gas bill for an
active meter from either NEO, BGC or ONG during the ninety (90) days prior to
the Closing Date.
     “Adjustment Amount” means the product of the difference between (i) the
actual number of Active Customers as of the Closing Date and (ii) 20,900, which
difference shall then multiplied by $1,598.09; provided, however, that in no
event shall the Adjustment Amount be greater than $6,552,169.00 (the equivalent
of an additional 4,100 Active Customers). By way of example, if the actual
number of Active Customers at Closing is 21,000, then the Adjustment Amount
shall be $159,809 [21,000 - 20,900 = 100 x $1,598.09]. If on the other hand the
number of Active Customers is 20,800, then the Adjustment Amount shall be
($159,809) [20,800 - 20,900 = (100) x $1,598.09].
     “Affiliate” means (a) with respect to RMO, the Companies, and each of the
Subsidiaries; and (b) with respect to any other Person, any Person that,
directly or indirectly, through one or

2



--------------------------------------------------------------------------------



 



more intermediaries, Controls, is Controlled by, or is under common Control
with, such first Person. For purposes of this definition and this Agreement, the
Companies and Subsidiaries shall be deemed to be Affiliates of Shareholders
prior to the Closing and Affiliates of Parent from and after the Closing.
     “Agreement” has the meaning set forth in the Preamble.
     “Articles of Merger” has the meaning set forth in Section 2.3.
     “Assets” means all of the assets, rights, interests, contract rights,
accounts, claims, credits, franchises and properties of the Companies and the
Subsidiaries, whether real, personal, tangible or intangible.
     “Assumed Debt” means all long term debt obligations, including loans from
RMO, of the Companies and Subsidiaries, incurred in the Ordinary Course of
Business, as reflected on the respective balance sheets of the Companies for the
month preceding the Closing; provided that if the Assumed Debt at Closing
exceeds $19,983,498.66 and any portion of the Assumed Debt at Closing is
comprised of loans from any Shareholder or any of its Affiliates (“Shareholder
Debt”) in excess of $49,360.65 (the “Excess Shareholder Debt”), then the Excess
Shareholder Debt shall be converted into equity of the Companies prior to
Closing.
     “Average Closing Price” means the average of the closing prices per share
of the Parent Common Stock as reported on Nasdaq for the twenty (20) consecutive
trading days ending seven (7) calendar days before the Closing Date.
     “Benefit Plan” means: (a) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, (b) each plan that would be an “employee
benefit plan”, as such term is defined in Section 3(3) of ERISA, if it was
subject to ERISA, such as foreign plans and plans for directors, (c) each stock
bonus, stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock, or other stock plan (whether qualified or nonqualified), and
(d) each bonus or incentive compensation plan; provided, however, the term
“Benefit Plan” shall not include (i) routine employment policies and procedures
or payroll plans developed and applied in the ordinary course of business and
consistent with past practice, including wage, vacation, holiday, and sick or
other leave policies, (ii) workers’ compensation insurance, and (iii) directors’
and officers’ liability insurance.
     “Business Day” means any day excluding Saturday, Sunday and any day that is
a legal holiday in the State of Ohio.
     “CERCLA” has the meaning given to it in the definition of “Environmental
Law.”
     “Closing” has the meaning set forth in Section 2.2.
     “Closing Date” has the meaning set forth in Section 2.2.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder (the “Treasury Regulations”).

3



--------------------------------------------------------------------------------



 



     “Companies” has the meaning set forth in the Preamble.
     “Company” has the meaning set forth in the Preamble.
     “Company Common Stock” has the meaning set forth in the Preamble.
     “Companies’ Employees” has the meaning set forth in Section 4.2.1.
     “Company Insurance Policies” means policies of insurance with insurance
carriers and contractual arrangements with insurance adjusters maintained by the
Company or Subsidiaries or by any Non-Company Affiliate that covers the Company
or Shareholders prior to the Closing.
     “Company Plans” means each Benefit Plan (other than the Shareholders Plans)
that is sponsored or maintained as of the date of this Agreement by any of the
Companies, or the Subsidiaries for the benefit of any of their current or former
directors, officers or employees.
     “Confidential Information” means (a) all information concerning a party
hereto and/or its Affiliates furnished to another party hereto or any director,
member, officer, employee, agent, advisor, or other representative (a
“Representative”) of such receiving party or any of its Affiliates in writing,
orally or electronically by such disclosing party or any Representative of such
disclosing party or any of its Affiliates in connection with this Agreement or
the transactions contemplated herein, whether before or after the date hereof,
including, but not limited to, any such information (i) concerning the business,
financial condition, operations, products, services, assets, customers,
forecasts and/or liabilities of such disclosing party and/or its Affiliates,
(ii) which relates to technologies, intellectual property or capital, models,
concepts, or ideas of such disclosing party and/or its Affiliates, (iii) of
third parties that such disclosing party and/or its Affiliates is required under
applicable Law or contracts to keep confidential, or (iv) that has been clearly
identified as confidential; and (b) terms and conditions of this Agreement and
any other agreement entered into pursuant hereto, the fact that the parties
hereto have entered into this Agreement, and that this Agreement exists;
provided, however, the term “Confidential Information” shall not include
information that: (i) is already known or in the possession of such receiving
party at the time of disclosure, as evidenced by such receiving party’s written
documentation, unless received or obtained as confidential information;
(ii) becomes subsequently available to such receiving party on a
non-confidential basis from a source not known or reasonably suspected by such
receiving party to be bound by a confidentiality agreement or secrecy obligation
owed to such disclosing party; (iii) is or becomes generally available to the
public other than as a result of a breach of Section 3.4.2 by such receiving
party or any Representative of such receiving party or any of its Affiliates; or
(iv) is independently developed by such receiving party without use, directly or
indirectly, of Confidential Information of such disclosing party, as evidenced
by such receiving party’s written documentation; provided further, however, if
only a portion of the Confidential Information falls under one of the foregoing
exceptions, then only that portion shall not be deemed Confidential Information.
     “Consolidated” means: (i) with respect to the financial statement(s) of the
Companies and the Subsidiaries, the presentation of the results of operations
and the financial position of the Companies and the Subsidiaries essentially as
if the Companies and the Subsidiaries were a

4



--------------------------------------------------------------------------------



 



single company with one or more branches or divisions; and (ii) with respect to
any financial item(s) of the Companies and the Subsidiaries, the presentation of
such item(s) essentially as if the Companies and the Subsidiaries were a single
company with one or more branches or divisions, in each case as determined in
accordance with GAAP (whether or not the Companies and the Subsidiaries would in
fact be Consolidated under GAAP).
     “Consolidated Income Tax Returns” means any Income Tax Returns filed for
any consolidated, combined or unitary group of corporations under federal, state
or local laws, the common parent of which is Shareholders.
     “Contract” means any legally binding obligation or agreement (other than a
Benefit Plan) to which the Companies or any of the Subsidiaries is a party,
whether or not reduced to writing, and specifically including but not limited to
any note, bond, mortgage, lease of real or personal property, license agreement,
construction contract, subcontract, engineering contract, guarantee, suretyship
agreement, pledge agreement, indemnity, joint venture or partnership agreement,
confidentiality agreement, non-competition agreement, insurance contract,
employment agreement or other contract or agreement.
     “Control” means (a) possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through the ownership of voting securities, as a trustee or executor, by
contract or credit arrangement or otherwise, or (b) the ownership of more than
fifty percent (50%) of the equity interest in a Person.
     “Deductible” has the meaning set forth in Section 11.5.
     “Default” shall mean (a) a material breach or default, or (b) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a material breach or default.
     “DOJ” means the United States Department of Justice.
     “Dollar” or “$” means the lawful currency of the United States.
     “Effective Time” has the meaning set forth in Section 2.3.
     “Environmental Law” means any federal, state, provincial or local law,
statute, ordinance, rule, regulation, or order relating to the protection of the
environment, including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. § 9601 et seq.) (“CERCLA”), the Hazardous Material
Transportation Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and the Safe Drinking
Water Act (42 U.S.C. § 300 et seq.), as amended or supplemented, that is in
effect on the Closing Date.
     “Exchange Ratio” has the meaning set forth in Section 2.8(a).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

5



--------------------------------------------------------------------------------



 



     “FERC” means the United States Federal Energy Regulatory Commission.
     “Financial Statements” means the Year-End Financial Statements.
     “FIRPTA Certificate” means a certificate, as described in Treasury
Regulation Section 1.1445-2(b)(2), which is signed under penalties of perjury by
an authorized representative of Shareholders, and which (i) certifies that the
Shareholders are not “foreign persons,” as defined in Treasury
Regulation Section 1.1445-2(b)(2), and (ii) provides Shareholders’ names,
identifying numbers (as defined in Section 6109 of the Code), and office
addresses.
     “FTC” means the United States Federal Trade Commission.
     “GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, as in effect from time to
time.
     “Governmental Authority” means any nation, province, state, county,
municipality and any other political subdivision of any of the foregoing, and
any Person exercising executive, legislative, regulatory or administrative
functions of or pertaining to government, including MPSC, WPSC, PPUC, FERC, FTC,
DOJ, PUCO, SEC and IRS.
     “GPL” has the meaning set forth in the Preamble.
     “Guaranty or Bond” means any guaranty, letter of credit, surety bond and
any other similar material agreement or arrangement pursuant to which
Shareholders or one or more Non-Company Affiliates has obligations with respect
to any obligations of the Companies or the Subsidiaries, and any security or
collateral furnished in connection with any such guaranty, letter of credit,
surety bond or other similar agreement or arrangement.
     “Hazardous Substance” means and includes each substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law and any petroleum hydrocarbons.
     “Income Tax” means any Taxes imposed on, or measured by, net income.
     “Income Tax Returns” means any Tax Returns relating to Income Taxes.
     “Indemnified Party” means any Person seeking indemnification from another
Person pursuant to Section 11.
     “Indemnifying Party” means any Person against whom a claim for
indemnification is asserted pursuant to Section 11.
     “Index Price” on a given date means the closing value on such date of the
American Gas Stock Index as maintained by the American Gas Association.
     “Intellectual Property” means the following intellectual property rights,
including both statutory and common law rights, if applicable: (a) copyrights
and registrations for copyrights, (b) trademarks, service marks, trade names,
slogans, domain names, logos, symbols, and trade

6



--------------------------------------------------------------------------------



 



dress, and registrations and applications for registrations thereof, and
(c) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable.
     “IRS” means the United States Internal Revenue Service.
     “Law” means any law, statute, code, ordinance, regulation, order, reporting
or licensing requirement, or rule, including those promulgated, interpreted or
enforced by any Governmental Authorities.
     “Lien” means any mortgage, pledge, lien, security interest, hypothecation,
conditional sale agreement, restriction, option, defect in title, easement,
encumbrance, charge, or other similar title exception; provided, however, that
the term “Lien” shall not include (a) liens for current Taxes not yet due and
payable, including liens for nondelinquent ad valorem taxes and nondelinquent
statutory liens arising other than by reason of any default on the part of any
of the Companies, the Subsidiaries, Shareholders or any of their Affiliates,
(b) liens in favor of carriers, warehousemen, mechanics, landlords and
materialmen imposed by mandatory provisions of Law and incurred in the Ordinary
Course of Business for sums not yet due and payable, and (c) as to any leased
Asset, the rights of the lessor or landlord with respect to such leased Asset.
     “Losses” has the meaning set forth in Section 11.2.1.
     “Major Customer” shall mean any customer of the Companies or any of the
Subsidiaries from which the Companies or the Subsidiaries recognized in
accordance with GAAP at least Twenty-Five Thousand Dollars ($25,000.00) in
revenue between January 1, 2008, and December 31, 2008.
     “Material Adverse Effect” means any change (or changes taken together) in,
or effect on, the business, financial condition, prospects, or operations of any
of the Companies or Subsidiaries that is (are) materially adverse to the
business, financial condition, prospects, or operations of the Companies or
Subsidiaries, taken as a whole, but excluding any change (or changes taken
together) or effect which is cured (including by the payment of money) before
the earlier of the Closing or the termination of this Agreement under
Section 12.1. Without limiting the foregoing and except for purposes of
Sections 5.7(l) and 8.5, any uninsured loss or damage suffered by the Companies
or Subsidiaries individually of Twenty-Five Thousand Dollars ($25,000) (or in
the aggregate in excess of One Hundred Thousand Dollars ($100,000.00) shall be
deemed to have a Material Adverse Effect.
     “Material Contracts” has the meaning set forth in Section 5.12.1.
     “Merger” or “Mergers” have the meanings set forth in Section 2.1.
     “Merger Consideration” has the meaning set forth in Section 2.8(a).
     “MPSC” means the Montana Public Service Commission.
     “New Guaranty or Bond” has the meaning set forth in Section 4.3.1.

7



--------------------------------------------------------------------------------



 



     “Non-Company Affiliate” means any Affiliate controlled by RMO other than
the Companies or the Subsidiaries.
     “Ordinary Course of Business” means, with respect to the Companies and
Subsidiaries, the ordinary course of business which is consistent with past
practices of the Companies and the Subsidiaries.
     “Organizational Documents” means articles of incorporation, articles of
organization, certificate of incorporation, charter, bylaws, code of
regulations, certificate of formation, limited liability company operating
agreement, joint venture agreement or partnership agreement, as applicable.
     “Other Merger Agreement” has the meaning set forth in the Preamble.
     “Parent” has the meaning set forth in the Preamble.
     “Parent Common Stock” has the meaning set forth in the Preamble.
     “Parent Indemnitees” has the meaning set forth in Section 11.2.1.
     “Patent” means (a) any patent granted by the U.S. Patent and Trademark
Office or comparable agency of any other country, as well as any reissued and
reexamined patent and extensions corresponding to such patent, and (b) any
patent application filed with the U.S. Patent and Trademark Office or comparable
agency in any other country, as well as any related continuation or continuation
in part, any divisional application and patent issuing therefrom, and any
respective foreign counterpart patent application or foreign patent issuing
therefrom.
     “Permits” means all licenses and permits issued by any Governmental
Authority.
     “Person” means an individual, partnership, limited partnership, joint
venture, limited liability company or partnership, corporation, bank, trust,
company, business entity, governmental entity or organization, or unincorporated
organization.
     “PPUC” means the Pennsylvania Public Utilities Commission.
     “Pre-Closing Income Tax Returns” has the meaning set forth in
Section 4.1.1.
     “Property and Casualty Claims” has the meaning set forth in Section 4.5.
     “PUCO” means The Public Utilities Commission of Ohio.
     “Real Property Leases” has the meaning set forth in Section 5.10.2.
     “Regulatory Approval” means the approval by the MPSC, WPSC, PPUC and PUCO
of the transaction contemplated by this Agreement.
     “Regulatory Filings” has the meaning set forth in Section 3.3.3(a).

8



--------------------------------------------------------------------------------



 



     “Representative” has the meaning given to it in the definition of
“Confidential Information.”
     “Restricted Period” means the period commencing on the Closing Date and
expiring on the second anniversary of the Closing Date.
     “Retained Employee Liabilities” has the meaning set forth in Section 4.2.1.
     “Scheduled Claim” means any of the matters set forth in Schedule 5.7.
     “SEC” means the United States Securities and Exchange Commission.
     “Shareholder” has the meaning set forth in the Preamble.
     “Shareholder Indemnitees” has the meaning set forth in Section 11.3.
     “Shareholders Plan” means each Benefit Plan (other than the Company Plans)
that is sponsored, maintained or contributed to as of the Closing Date by the
Companies or Subsidiaries or a Non-Company Affiliate and that covers the current
or former directors, officers or employees of the Companies or Subsidiary.
     “Separate Income Tax Returns” means Income Tax Returns of the Companies,
its Subsidiaries, and any Affiliate, other than Consolidated Income Tax Returns.
     “Share Consideration Value” shall mean a dollar amount equal to the
aggregate number of shares of Parent Common Stock being issued to Shareholders
hereunder multiplied by the Average Closing Price (where such calculation shall
be made to the closest whole dollar).
     “Software” means computer software programs including operating systems,
application programs and software tools.
     “Starting Date” shall mean the last full trading day prior to September 12,
2008.
     “Straddle Returns” has the meaning set forth in Section 4.1.2.
     “Subsidiaries” has the meaning set forth in the Preamble.
     “Tangible Personal Property” means all machines, equipment, tools,
computers, terminals, telephones, telephone systems, furniture, automobiles,
fixtures, leasehold improvements, parts and other tangible personal property and
fixtures owned or leased by the Companies or the Subsidiaries, including the
property listed on Schedule 5.5.1.
     “Tax” or “Taxes” means all United States, federal, state and local, and all
foreign, income, profits, franchise, gross receipts, payroll, transfer, sales,
employment, use, property, license, excise, value added, ad valorem, estimated,
stamp, alternative or ad-on minimum, recapture, environmental, withholding and
any other taxes, charges, duties, impositions or assessments, together with all
interest and penalties and additions imposed on or with respect to

9



--------------------------------------------------------------------------------



 



such amounts, or levied, assessed or imposed against the Companies or any of the
Subsidiaries, including any liability for taxes of any predecessor entity.
     “Tax Audit” has the meaning set forth in Section 4.1.7(a).
     “Tax Indemnified Person” has the meaning set forth in Section 4.1.7(a).
     “Tax Indemnifying Person” has the meaning set forth in Section 4.1.7(a)
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement filed or required to be filed by the Companies,
including any predecessor entities, with any taxing authority under federal,
state, local or any foreign laws in connection with the determination,
assessment, collection or imposition of any Taxes.
     “Third Party” means any Person other than Shareholders, the Companies,
Parent, any Indemnified Party or any Affiliate of Shareholders, Parent or any
Indemnified Party.
     “Transfer Tax” has the meaning set forth in Section 4.1.6.
     “Transferred Employee” has the meaning set forth in Section 4.2.1.
     “Walkaway Determination Date” shall mean the date that is seven
(7) calendar days prior to the Closing Date.
     “WPSC” means the Wyoming Public Service Commission.
     “Year-End Financial Statements” means the unaudited, pro forma consolidated
balance sheet of the Companies dated December 31, 2008.
          1.2. Construction of Certain Terms and Phrases
     Unless the context of this Agreement otherwise requires, (a) words of any
gender include the other gender; (b) words using the singular or plural number
also include the plural or singular number, respectively; (c) the terms
“hereof,” “herein,” “hereunder,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “include,” “includes,” and “including”
shall be deemed to be followed by the words “but not limited to;” (e) the term
“Section” refers to the specified Section of this Agreement; (f) the term
“Schedule” or “Exhibit” refers to a Schedule or Exhibit attached to this
Agreement; (g) references to time are to Cleveland, Ohio time; and (h) the term
“material” and derivative or similar words refer to materiality with respect to
the Companies and the Subsidiaries on an aggregate basis. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified. Except as otherwise stated herein, all
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under GAAP.
2. THE MERGERS

10



--------------------------------------------------------------------------------



 



          2.1. The Mergers
     Upon the terms and subject to the conditions set forth in this Agreement,
at the Effective Time:
               (a) an Acquisition Sub shall be merged with and into Lightning in
accordance with the provisions of the Ohio Revised Code and this Agreement, and
the separate corporate existence of such Acquisition Sub shall thereupon cease
and Lightning shall be the surviving corporation in the Merger (sometimes
referred to herein as a “Surviving Corporation”). Following the Effective Time,
Lightning, as the Surviving Corporation, shall succeed to and assume all of the
rights and obligations of such Acquisition Sub;
               (b) an Acquisition Sub shall be merged with and into Great Plains
in accordance with the provisions of the Ohio Revised Code and this Agreement,
and the separate corporate existence of such Acquisition Sub shall thereupon
cease and Great Plains shall be the Surviving Corporation in the Merger.
Following the Effective Time, Great Plains, as the Surviving Corporation, shall
succeed to and assume all of the rights and obligations of such Acquisition Sub;
and
               (c) an Acquisition Sub shall be merged with and into BGC in
accordance with the provisions of the Ohio Revised Code and this Agreement, and
the separate corporate existence of such Acquisition Sub shall thereupon cease
and BGC shall be the Surviving Corporation in the Merger. Following the
Effective Time, BGC, as the Surviving Corporation, shall succeed to and assume
all of the rights and obligations of such Acquisition Sub.
Each of the actions taken in the above Section 2.1(a), (b) and (c) shall be
referred to a “Merger” and collectively as the “Mergers.”
          2.2. The Closing
     The closing of the Mergers (the “Closing”) shall take place on the first
Business Day of the first full month following the satisfaction or waiver
(subject to applicable Law) of the conditions (other than those conditions that
by their nature are to be fulfilled at the Closing, but subject to the
fulfillment or waiver of such conditions) set forth in Section 8, unless this
Agreement has previously terminated pursuant to its terms or unless another date
is agreed to in writing by the parties (the actual date of Closing being
referred to herein as the “Closing Date”). The Closing shall be held at 10 a.m.
at the offices of Kohrman Jackson & Krantz, P.L.L., 1375 E. Ninth Street, 20th
Floor, Cleveland, Ohio 44114, unless another place is agreed to in writing by
the parties.
          2.3. Effective Time
     At the Closing, the parties shall file three articles of merger (each
“Articles of Merger”) in such form as required by and executed in accordance
with the relevant provisions of the Ohio Revised Code. Each Merger shall become
effective at the time of filing of the applicable Articles of Merger with the
Ohio Secretary of State in accordance with the Ohio Revised Code or such later
time as the Companies and Parent shall have agreed upon and designated in each

11



--------------------------------------------------------------------------------



 



Articles of Merger as the effective time of each Merger (the time each Merger
becomes effective being the “Effective Time”).
          2.4. Effects of Mergers
     At and after the Effective Time, each Merger shall have the effects
specified herein and in the Ohio Revised Code. As a result of the Mergers, each
Surviving Corporation shall become a wholly-owned subsidiary of Parent.
          2.5. Articles of Incorporation of each Surviving Corporation
     As of the Effective Time, the articles of incorporation of each Acquisition
Sub as in effect immediately prior to the Effective Time shall be the articles
of incorporation of such Surviving Corporation, until thereafter amended as
provided therein or by applicable Law; provided, however, that the articles of
incorporation of each Surviving Corporation shall be amended in the Merger to
provide that the Surviving Corporation shall have the name of each such Company.
          2.6. Code of Regulations of each Surviving Corporation
     As of the Effective Time, the code of regulations of each Acquisition Sub
as in effect immediately prior to the Effective Time shall be the code of
regulations of such Surviving Corporation, until thereafter amended as provided
therein or by applicable Law; provided, however, that each such code of
regulations shall be amended to reflect the change of name of the Surviving
Corporation as provided in Section 2.5 above.
          2.7. Directors and Officers of each Surviving Corporation
     The directors and officers of each Acquisition Sub immediately prior to the
Effective Time shall be the officers and directors of such Surviving
Corporation, from and after the Effective Time, until their successors shall be
elected and qualified or their earlier death, resignation or removal in
accordance with the articles of incorporation and code of regulations of such
Surviving Corporation.
          2.8. Effect on Capital Stock
               (a) At the Effective Time, by virtue of the Mergers and without
any action on the part of each Shareholder, each share of Company Common Stock
issued and outstanding immediately prior to the Effective Time (other than
shares of common stock of the Companies to be cancelled without payment of any
consideration therefore pursuant to Section 2.8(c)) shall be converted into the
right to receive shares of validly issued, fully paid and non-assessable Parent
Common Stock (the “Merger Consideration”) based on the following calculation
computed as of the Closing Date:
The total number of shares of Parent Common Stock that the Shareholders shall be
entitled to receive for Merger Consideration for the Companies shall be the

12



--------------------------------------------------------------------------------



 



total of Thirty-One Million Two Hundred Four Thousand Dollars ($31,204,000.00)
(subject to adjustment up or down, as the case may be, by the Adjustment Amount)
less the Assumed Debt divided by $10 (the “Exchange Ratio”).
Prior to Closing, the parties shall amend this Agreement by Schedule 2.8(a) to
allocate the Merger Consideration in a share-for-share ratio by Company.
               (b) As a result of the Mergers and without any action on the part
of the holders thereof, at the Effective Time, all shares of Company Common
Stock shall cease to be outstanding and shall be canceled and retired and shall
cease to exist, and each holder of a certificate previously representing any
such shares of Company Common Stock shall thereafter cease to have any rights
with respect to such shares of Company Common Stock, except the right to receive
(i) the Merger Consideration payable in respect of such shares of Company Common
Stock, and (ii) any cash to be paid in lieu of any fractional share of Parent
Common Stock pursuant to Section 2.12.
               (c) At the Effective Time, each share of Company Common Stock
issued and held in each Company’s treasury and each share of Company Common
Stock issued and owned immediately prior to the Effective Time by Acquisition
Sub or Parent (or any of their respective direct or indirect wholly owned
Subsidiaries) shall, by virtue of the Mergers, cease to be outstanding and shall
be canceled and retired and no Parent Common Stock or other consideration shall
be delivered in exchange therefor.
               (d) At the Effective Time, by virtue of the Mergers and without
any action on the part of the holder thereof, each share of common stock, par
value $0.01 per share, of each Acquisition Sub issued and outstanding
immediately prior to the Effective Time shall be converted into one validly
issued, fully paid and nonassessable share of common stock, par value $0.01 per
share, of each Surviving Corporation.
          2.9 Change in Shares
     If, between the date of this Agreement and the Effective Time (and to the
extent permitted by this Agreement), the outstanding shares of Company Common
Stock shall have been increased, decreased, changed into or exchanged for a
different number of shares or different class, in each case by reason of any
reclassification, recapitalization, subdivision, stock split, reorganization,
combination, contribution or exchange of shares, or a stock dividend or dividend
payable in other securities shall be declared with a record date within such
period, or any similar event shall have occurred, the Exchange Ratio and any
other number or amount contained herein which is based upon the number of shares
of Company Common Stock shall be appropriately adjusted to provide to Parent and
the holders of Company Common Stock the same economic effect as contemplated by
this Agreement prior to such event.
          2.10 Exchange Procedures
     At Closing, the Shareholders shall be entitled to receive in exchange for
their Company Common Stock (A) one or more shares of Parent Common Stock (which
shall be in certificated

13



--------------------------------------------------------------------------------



 



form with the applicable restrictive legends) representing, in the aggregate,
the whole number of shares of Parent’s common stock that such Shareholder has
the right to receive pursuant to Section 2.8 and/or (B) a check in the amount
equal to the cash that such holder has the right to receive consisting of cash
in lieu of fractional shares of Parent Common Stock pursuant to Section 2.12
(the “Cash Payment”). No interest will be paid or accrued on any Cash Payment.
          2.11 No Further Ownership Rights or Claims Relating to Company Common
Stock
     All Merger Consideration issued and any cash paid upon conversion of shares
of Company Common Stock pursuant to this Section 2 shall be deemed to have been
issued and paid in exchange for, and in full satisfaction of, all rights
pertaining to such shares of Company Common Stock and any claims for, relating
to or arising out of shares of Company Common Stock or ownership thereof.
          2.12 No Fractional Shares of Parent Common Stock
     Notwithstanding any other provision of this Agreement, each Shareholder who
would otherwise have been entitled to receive a fraction of a share of Parent
Common Stock (after taking into account all shares of Company Common Stock
delivered by such Shareholder) shall receive, in lieu thereof, cash (without
interest) in an amount equal to the product of (i) such fractional part of a
share of Parent Common Stock multiplied by (ii) the Average Closing Price. Such
payment of cash consideration is in lieu of fractional shares of Parent Common
Stock.
          2.13 Lost Certificates
     If any certificate for shares of Company Common Stock shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming such certificate to be lost, stolen or destroyed and, if required by
Parent, the posting by such person of a bond in such reasonable amount as Parent
may direct as indemnity against any claim that may be made against it with
respect to such certificate Parent will deliver in exchange for such lost,
stolen or destroyed certificate the applicable Merger Consideration and any Cash
Payment with respect to the shares of Company Common Stock formerly represented
thereby.
          2.14 Withholding Rights
     Each Surviving Corporation and Parent shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement to
Shareholders such amounts as it is required to deduct and withhold with respect
to the making of such payment under the Code and the Treasury Regulations, or
any provision of state, local or foreign tax law. To the extent that amounts are
so withheld by the Surviving Corporation or Parent, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to Shareholders in respect of which such deduction and withholding was
made by the Surviving Corporation or Parent, as the case may be.
          2.15 Further Assurances

14



--------------------------------------------------------------------------------



 



     After the Effective Time, the officers and directors of each Surviving
Corporation will be authorized to execute and deliver, in the name and on behalf
of the Companies or Acquisition Subs, all deeds, bills of sale, assignments and
assurances and to take and do, in the name and on behalf of the Companies or
Acquisition Subs, all other actions and things to vest, perfect or confirm of
record or otherwise in each Surviving Corporation all right, title and interest
in, to and under the rights, properties and assets acquired or to be acquired by
the Surviving Corporation as a result of, or in connection with, the Mergers.
          2.16 Stock Transfer Books
     The stock transfer books of the Companies shall be closed immediately upon
the Effective Time and there shall be no further registration of transfers of
shares of Company Common Stock thereafter on the records of the Companies. On or
after the Effective Time, all shares of Company Common Stock presented to Parent
in accordance with the provisions of this Agreement shall be converted into the
Merger Consideration and any Cash Payment payable with respect to the shares of
Company Common Stock formerly represented thereby.
3. PRE-CLOSING COVENANTS AND UNDERTAKINGS
          3.1. Satisfaction of Closing Conditions
     The parties shall use their commercially reasonable efforts to bring about,
as soon as practical after the date hereof, the satisfaction of all the
conditions set forth in Sections 8 and 9.
          3.2. Conduct of the Business of the Companies and Subsidiaries Prior
to Closing
     Except as in the Ordinary Course of Business or with the prior written
consent of Parent (which consent shall not be unreasonably withheld, delayed or
denied), or as otherwise provided in Schedule 3.2 or in any other Schedule
attached to this Agreement, and except as may be required to effect the
transactions contemplated by this Agreement, or as is otherwise authorized by
this Agreement, RMO covenants that he shall, and shall cause the Companies and
Subsidiaries to, during the period commencing on the date of this Agreement and
terminating at the Closing:
               (a) preserve intact the legal existence of the Companies and
Subsidiaries and carry on each Company’s and each Subsidiary’s business in the
Ordinary Course of Business, and use its commercially reasonable efforts to
preserve the goodwill of the Companies and Subsidiaries;
               (b) maintain the Tangible Personal Property in the Ordinary
Course of Business;
               (c) keep in force at no less than their present limits all
existing surety bonds and policies of insurance insuring the Assets and each
Company’s and Subsidiary’s business, except to the extent that any such surety
bond or insurance policy is no longer applicable or otherwise required pursuant
to the business of the Companies and Subsidiaries;

15



--------------------------------------------------------------------------------



 



               (d) use commercially reasonable efforts to maintain in full force
and effect all Permits held by the Companies or Subsidiaries, except those
Permits the failure of which to hold, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;
               (e) neither enter into, modify, amend or terminate any Material
Contract or Real Property Lease, nor waive, release, compromise or assign any
material rights or claims thereunder, nor suffer, permit or incur any of the
transactions or events described in Section 5.7 to the extent such events or
transactions are within the reasonable control of Shareholders, the Companies,
or the Subsidiaries;
               (f) not make any distributions of the Assets to Shareholders in
the form of return of capital or dividends;
               (g) not make or permit any change in each Company’s or
Subsidiary’s Organizational Documents, or in any Company’s or Subsidiary’s
authorized, issued or outstanding securities;
               (h) not issue any additional shares of capital stock or other
securities or ownership interests of any Company or Subsidiary, grant any stock
option or right to purchase any security or ownership interest of any Company or
Subsidiary, issue any security or ownership interest convertible into such
securities or ownership interests, purchase, redeem, retire or otherwise acquire
any of such securities or ownership interests, or declare, set aside or pay any
dividend or cash distribution in respect of the securities or ownership
interests of any Company or Subsidiary, except for the transfer of shares prior
to Closing to Howell, Rigo, Whelan, and Smith in accordance with the ownership
allocation set forth in Schedule 5.2.1;
               (i) not make any changes in the accounting methods or practices
of the Companies or Subsidiaries;
               (j) not (i) pay, or incur any obligation for any payment of, any
contribution or other amount to, or with respect to, any Company Plan, (ii) pay
any bonus to, make any loan, pay or transfer any Assets to, or grant any
increase in the compensation of, any Company or Subsidiary director, officer, or
employee, (iii) make any increase in the pension, retirement or other benefits
of the directors, officers, or employees, except as set forth in
Schedule 3.2(j), or (iv) hire any additional employees, even in the Ordinary
Course of Business, without the prior written consent of the Parent, which
consent shall not be unreasonably withheld;
               (k) not have the Companies or Subsidiaries pay, lend or advance
any amount to or in respect of, or sell, transfer or lease any Assets to, or
enter into any agreement, arrangement or transaction with, Shareholders or any
Non-Company Affiliate, except for the payments, agreements, arrangements,
leases, transactions and arrangements set forth in Schedule 3.2(k);
               (l) not permit the Companies or Subsidiaries to (i) incur or
assume any indebtedness for borrowed money or issue any debt securities, or
(ii) assume, guarantee, endorse

16



--------------------------------------------------------------------------------



 



or otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any Person;
               (m) not permit the Companies or Subsidiaries to (i) make any
loans, advances or capital contributions to, or investments in, any Person,
(ii) pledge or otherwise encumber shares of any Company or Subsidiary capital
stock, or (iii) mortgage or pledge any of the Assets, or create or suffer to
exist any Lien thereupon;
               (n) not permit the Companies or Subsidiaries to acquire, sell,
lease or dispose of any Assets;
               (o) not permit the Companies or Subsidiaries to (i) acquire any
Person (or division thereof), any equity interest therein or all or
substantially all of the assets thereof whether through a merger, consolidation
or purchase, or (ii) enter into a joint venture, partnership or any other equity
alliance with any Person;
               (p) not permit RMO or any Non-Company Affiliate to hire away any
essential employee of the Companies or Subsidiaries without Parent’s prior
written consent; and
               (q) not agree to do anything, or agree to permit the Companies or
Subsidiaries to do anything, that would violate any of the foregoing affirmative
and negative covenants of this Section 3.2.
          3.3. Consents and Approvals
          3.3.1. Subject to the allocation of responsibility set forth in
Section 3.3.2, RMO agrees to, and agrees to cause the Companies or Subsidiaries,
as the case may be, to apply for and use commercially reasonable efforts to
obtain no later than at the Closing (a) the Regulatory Approval, (b) the waiver,
consent and approval of all Persons whose waiver, consent or approval is
required by Law for each Company’s and Shareholder’s execution and delivery of
this Agreement and the Shareholders’ and each Company’s or Subsidiary’s
consummation of the transactions contemplated herein, and (c) the waiver,
consent and approval of all Persons whose waiver, consent or approval is
required by any Material Contract, Real Property Lease, consent, judgment,
decree, order or Permit to which the Shareholders, the Companies, or
Subsidiaries is a party or subject immediately prior to the Closing, and which
would prohibit or require the waiver, consent or approval of any Person to, such
transactions or under which, without such waiver, consent or approval, such
transactions would constitute an occurrence of Default under the provisions
thereof, provided, however, that neither RMO nor the Companies or Subsidiaries
shall make any agreements or understandings adversely affecting the Assets or
the Companies or Subsidiaries, or their business, as a condition to obtaining
any waivers, consents or approvals required by this Section 3.3.1, except as
otherwise provided herein or with the prior written consent of Parent, and
further provided that if RMO fails to obtain any consents that are required
under this Section 3.3 prior to Closing (except any required governmental
consents, consents of lenders or consents relating to any of the pipelines),
such failure shall not be deemed a Default under this Agreement and/or cause
this Agreement not to be consummated so long as the failure to obtain the
consent does not have a Material Adverse Effect on the consummation of this
Agreement, the Company, the Subsidiaries, or the Assets.

17



--------------------------------------------------------------------------------



 



          3.3.2. Each of the parties hereto (a) will take all commercially
reasonable actions necessary to comply promptly with all Laws that may be
imposed on such party with respect to the transactions contemplated herein
(including requesting all necessary approvals for and executing all necessary
agreements for the novation of any Material Contracts with any Governmental
Authority, requesting all necessary material approvals of subcontractors to such
contracts, providing notices and disclosures as required for foreign Persons,
and furnishing all information required under any Law in connection with
approvals of or filings with any Governmental Authority (including without
limitation MPSC, PUCO, WPSC, FTC, DOJ, SEC, PPUC or IRS)); provided, however,
the foregoing shall not require any of the parties hereto or any of their
Affiliates to sell or otherwise divest of a material portion of their respective
assets or properties or discontinue any of their respective significant
operations; and (b) will promptly cooperate with and furnish information to each
other in connection with any such legal requirements imposed upon any of them in
connection with the transactions contemplated herein. Any filings or approvals
required to be accomplished by Shareholders, the Companies, Subsidiaries or any
Non-Company Affiliate in accordance with this Section 3.3.1 shall be at
Shareholders’ or such Non-Company Affiliate’s expense.
          3.3.3. MPSC, WPSC, PPUC and PUCO Regulatory Filings.
               (a) Parent and each Company shall have joint responsibility for
the preparation and filing of the regulatory filings to be made to the MPSC,
WPSC, PPUC and PUCO requesting Regulatory Approval ( “Regulatory Filings”). Upon
the request of the other party, each Company and Parent shall use commercially
reasonable efforts to cooperate with such other party to prepare and file such
Regulatory Filings [if necessary].
               (b) Parent and each Company shall use commercially reasonable
efforts to file as soon as practicable after the date hereof the Regulatory
Filings, and execute all agreements and documents, in each case, to obtain as
promptly as practicable the Regulatory Approvals. Parent, each Company and RMO
shall act diligently, and shall coordinate in completing and submitting the
Regulatory Filings. Parent and RMO shall each have the right to review and
approve (which such approval shall not be unreasonably withheld, delayed or
conditioned) in advance all of the information relating to the transactions
contemplated by this Agreement which appears in the Regulatory Filings. Parent
and RMO agree that all telephonic calls and meetings with the MPSC, WPSC, PPUC
or PUCO relating to the transactions contemplated by this Agreement shall be
conducted by Parent and RMO jointly. Each party will bear its own legal costs
incurred in connection with the preparation and filing of the Regulatory
Filings.
          3.3.4. Nothing in this Agreement will require Parent, Shareholders,
Companies or Subsidiaries to accept any condition to, limitation on or other
term concerning the grant of Regulatory Approval if such condition, limitation
or other term, alone or in the aggregate with such other conditions, limitation
or other terms would (i) require the disposition by Parent, Shareholders,
Companies or Subsidiaries of any material asset(s); (ii) have a Material Adverse
Effect on Parent, Shareholders, Companies or Subsidiaries in its acquisition,
ownership, use, operation or disposition of any property other than the Assets;
or (iii) materially change or impair the commercial expectation of the Parent,
Shareholders, Companies or Subsidiaries with respect to the sale or distribution
of gas by the Companies or the Subsidiaries.

18



--------------------------------------------------------------------------------



 



          3.4. Access, Information and Confidentiality
          3.4.1. Prior to the Closing, Shareholders shall cause the Companies or
Subsidiaries to (a) give Parent and its authorized Representatives reasonable
access, during normal business hours and upon reasonable notice, to the books,
records, files, documents and contracts of the Companies and Subsidiaries, and
(b) allow Parent (together with its authorized Representatives) to make a
reasonable number of visits to each office, facility and other property owned or
leased by the Companies or Subsidiaries.
          3.4.2. (a) Subject to the first sentence of subsection (b) of this
Section 3.4.2, a party hereto receiving Confidential Information from another
party hereto shall not disclose and shall keep strictly confidential all such
Confidential Information of such disclosing party; provided, however, that such
receiving party may disclose Confidential Information of such disclosing party
(i) to any Representative of such receiving party or any of its Affiliates who
needs to know such information for purposes of consummating the transactions
contemplated herein; (ii) to any partner, Affiliate, lender or investor of such
receiving party or any of its Affiliates, or any Representative of such partner,
Affiliate, lender or investor who needs to know such information for purposes of
consummating the transactions contemplated herein; and (iii) to the extent that
such receiving party or Representative is required to disclose such information
in order to avoid committing a violation of any applicable law, rule or
regulation, including any rules or regulations of any securities association,
stock exchange or national securities quotation system.
               (b) In the event that a receiving party or any Representative of
such receiving party or any of its Affiliates is requested or required, pursuant
to any applicable court order, administrative order, statute, regulation or
other official order by any Governmental Authority, to disclose any Confidential
Information of a disclosing party, such receiving party shall (i) provide such
disclosing party with prompt written notice of any such request or requirement
so that such disclosing party may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section 3.4.2, and
(ii) reasonably cooperate with such disclosing party to obtain such protective
order or other remedy. In the event such protective order or other remedy is not
obtained and a disclosing party fails to waive compliance with the relevant
provisions of this Section 3.4.2, such receiving party agrees to (A) furnish
only that portion of the Confidential Information for which such receiving party
is advised by written opinion of its legal counsel obtained at the disclosing
party’s expense, is legally required to be disclosed, (B) upon such disclosing
party’s request and expense, use its commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded to such information, and
(C) give such disclosing party prior written notice of the Confidential
Information to be disclosed.
               (c) If this Agreement is terminated prior to the Closing or at
any other time for any reason, upon the written request of a disclosing party,
each receiving party will, and will cause all Representatives of such receiving
party or any of its Affiliates to promptly, (i) deliver to such disclosing party
all original Confidential Information (whether written or electronic) furnished
to such receiving party or any Representative of such receiving party or any of
its Affiliates by or on behalf of such disclosing party, and (ii) if
specifically requested by such disclosing party, destroy (A) any copies of such
Confidential Information (including any

19



--------------------------------------------------------------------------------



 



extracts therefrom), and (B) any portion of such Confidential Information that
may be found in reports, analyses, notes, compilations, studies and other
documents prepared by or for such receiving party. From and after the Closing,
Parent shall be released from all obligations owed by it to Shareholders under
this Section 3.4.2 with respect to the Confidential Information owned by the
Companies or Subsidiaries. This Section 3.4.2 shall survive any termination of
this Agreement.
          3.5. Delivery of Financial Statements and Regulatory Filings
     During the period commencing on the date of this Agreement and terminating
at the Closing, RMO shall cause to be delivered to Parent, within thirty
(30) days of being available or filed, copies of (a) all regularly prepared
unaudited monthly, quarterly and annual consolidated financial statements of the
Companies and Subsidiaries prepared after the date of this Agreement, and
(b) all material filings or submissions by the Companies or Subsidiaries with
any Governmental Authority made after the date of this Agreement.
          3.6. Public Announcements
     No party hereto or any of its Affiliates shall make any public announcement
of the execution and delivery of this Agreement or the transactions contemplated
by this Agreement without first obtaining the prior written consent of the other
party hereto, such consent not to be unreasonably withheld, delayed or
conditioned; provided, however, that nothing contained in this Section 3.6 shall
prohibit any party hereto or any of its Affiliates from (a) making any
disclosures or having any discussions with the MPSC, WPSC, PPUC or PUCO
regarding this Agreement or the transaction contemplated by this Agreement in
accordance with Section 3.3.2, or (b) making any public announcement in
accordance with any required SEC filing, or (c) having discussions with its
lenders, or (d) making any public announcement if such party or its Affiliate
determines in good faith, on the advice of legal counsel, that such public
disclosure is required by applicable Law or any listing agreement with a
national securities exchange or trading market; provided further, that in such
event, such party or its Affiliate shall consult with the other party hereto
prior to making such disclosure to the extent reasonably practicable.
4. ADDITIONAL AGREEMENTS
          4.1. Tax Matters
          4.1.1. RMO shall (i) cause each Company and Subsidiary to prepare and
file on a timely basis all Tax Returns of the Companies and Subsidiaries for all
Tax periods which end on or prior to the Closing Date, which are filed before or
after the Closing Date; and (ii) pay all Taxes of the Companies and Subsidiaries
with respect to such Tax periods, or, at Parent’s option, shall reimburse Parent
within fifteen (15) days after payment by Parent of such Taxes. RMO shall cause
to be prepared all Income Tax Returns of the Companies and Subsidiaries due
after the Closing Date that relate solely to periods ending on or before the
Closing Date (such Separate Income Tax Returns being referred to as “Pre-Closing
Income Tax Returns”). RMO shall submit to Parent any Pre-Closing Income Tax
Returns at least thirty (30) days prior to the due date of such Tax Return
(taking into account any validly obtained extensions) for Parent’s review.
Parent and Shareholders shall collectively cause the Companies and Subsidiaries
to timely and

20



--------------------------------------------------------------------------------



 



appropriately file all Pre-Closing Income Tax Returns submitted by the
Shareholders in accordance with this Section 4.1.1. The parties acknowledge that
Great Plains and Lightning will lose their “S-Corporation” status and NEO and
ONG will lose their “Qualified Subchapter S-subsidiary” status, each as of the
end of the day prior to the Closing Date. Consequently, Shareholders agree that
pursuant to the Code the books of Great Plains and Lightning shall be closed as
of the end of the day prior to the Closing Date, and the final Tax Returns for
these two companies shall be treated as Pre-Closing Income Tax Returns.
          4.1.2. Parent shall cause the Companies and Subsidiaries to prepare
and file on a timely basis all Tax Returns of the Companies and Subsidiaries
(other than Pre-Closing Income Tax Returns) due after the Closing Date,
including all Tax Returns that relate to periods beginning before and ending
after the Closing Date (“Straddle Returns”). All Straddle Returns shall be
prepared on a basis consistent with procedures and practices of the Companies
and Subsidiaries in effect as of the date hereof for filing such Tax Returns.
Parent shall submit all Straddle Returns related to Income Taxes to Shareholders
at least thirty (30) days prior to the due date of such Straddle Return for
Shareholders’ review and approval (which will not be unreasonably withheld,
delayed or conditioned).
          4.1.3. To the extent that the tax year of the Companies and
Subsidiaries does not end on the Closing Date such that the Tax Return is a
Straddle Return, the Income Taxes payable on the Straddle Return shall be
allocated between the portion of the period ending on the Closing Date and the
portion of the period beginning after the Closing Date assuming that the taxable
period for the Straddle Return actually included two separate periods, one
ending on the Closing Date and one beginning on the date after the Closing Date,
provided that all exemptions, allowances, or deductions for the entire taxable
for the Straddle Return which are calculated on an annual basis (including, but
not limited to, depreciation and amortization deductions) shall be allocated
between the two short periods in proportion to the number of days in each
period.
          4.1.4. Access to Information
               (a) From and after the Effective Date, RMO shall grant to Parent
(or its designees) access to the information, books and records relating to the
Companies and Subsidiaries (including without limitation work papers and
correspondence with taxing authorities, and shall afford Parent (or its
designees) the right to take extracts therefrom and to make copies thereof for
purposes of preparing Tax Returns, to conduct negotiations with taxing
authorities, and to implement the provisions of, or to investigate or defend any
claims between the parties arising under, this Agreement.
               (b) From and after the Effective Date, Parent shall grant to RMO
(or its designees) access to all of the information, books and records relating
to the Companies and Subsidiaries within the possession of Parent or the
Companies and Subsidiaries (including without limitation work papers and
correspondence with taxing authorities), and shall afford RMO (or his designees)
the right (at RMO’s expense) to take extracts therefrom and to make copies
thereof, to the extent reasonably necessary to permit RMO (or his designees) to
prepare Tax Returns, to conduct negotiations with taxing authorities, and to
implement the provisions of, or to investigate or defend any claims between the
parties arising under, this Agreement.

21



--------------------------------------------------------------------------------



 



               (c) Each of the parties hereto will preserve and retain all
schedules, work papers and other documents relating to any Tax Returns of or
with respect to the Companies or Subsidiaries or to any claims, audits or other
proceedings affecting the Companies or Subsidiaries until the expiration of the
statute of limitations (including extensions) applicable to the taxable period
to which such documents relate or until the final determination of any
controversy with respect to such taxable period, and until the final
determination of any payments that may be required with respect to such taxable
period under this Agreement.
          4.1.5. Parent and RMO shall provide (and cause the Companies and
Subsidiaries to provide) each other with such assistance as may reasonably be
requested by the other in connection with the preparation of any Tax Return, any
audit or other examination by any taxing authority, or any judicial or
administrative proceedings relating to liabilities for Taxes. Such assistance
shall include making employees available on a mutually convenient basis to
provide additional information or explanation of material provided hereunder and
shall include providing copies of relevant tax returns and supporting material.
Parent and RMO will retain (and shall cause the Companies and Subsidiaries to
retain) for the full period of any statute of limitations any documents which
may be relevant to such preparation, audit, examination, proceeding or
determination.
          4.1.6. Parent shall pay all federal, state, local, foreign and other
transfers, sales, use or similar tax (a “Transfer Tax”) applicable to, imposed
upon or arising out of the transfer of the shares of the Companies or any other
transaction contemplated by this Agreement.
          4.1.7. Contest Provisions.
               (a) Each of Parent, on the one hand, and Shareholders, on the
other hand (the “Tax Indemnified Person”), shall promptly notify the chief tax
officer (or other appropriate person) of Shareholders or Parent, as the case may
be (the “Tax Indemnifying Person”), in writing upon receipt by the Tax
Indemnified Person of written notice of any pending or threatened audits,
adjustments, claims, examinations, assessments or other proceedings (a “Tax
Audit”) which are likely to affect the liability for Taxes of such other party,
provided, however, that failure to file timely written notice to the other party
shall not affect the other party’s indemnification obligations hereunder unless
such failure materially adversely affects the other party’s rights to
participate in the Tax Audit.
               (b) If such Tax Audit relates to any taxable period, or portion
thereof, ending on or before the Closing Date or for any Taxes for which RMO is
liable in full under this Agreement, RMO shall, at his expense, control the
defense and settlement of such Tax Audit. If such Tax Audit relates to any
taxable period, or portion thereof, beginning on or after the Closing Date or
for any Taxes for which Parent is liable in full under this Agreement, Parent
shall, at its expense, control the defense and settlement of such Tax Audit.
               (c) If such Tax Audit relates to Taxes for which both RMO and
Parent are liable under this Agreement, to the extent practicable, such Tax
items will be distinguished and each party will control the defense and
settlement of Taxes for which it is so liable. If such Tax Audit relates to a
taxable period, or portion thereof, beginning before and ending after the
Closing Date and any Tax item cannot be identified as being a liability of only
one party or

22



--------------------------------------------------------------------------------



 



cannot be separated from a Tax item for which the other party is liable, Parent
may either elect, at its expense, to control the defense and settlement of the
Tax Audit or require RMO, at his expense, to control the defense and settlement
of the Tax Audit, provided that such party defends the items as reported on the
relevant Tax Return and provided further that no such matter shall be settled
without the written consent of both parties, not to be unreasonably withheld.
          (d) Any party whose liability for Taxes may be affected by a Tax Audit
shall be entitled to participate at its expense in such defense and to employ
counsel of its choice at its expense and shall have the right to consent to any
settlement of such Tax Audit (not to be unreasonably withheld) to the extent
such settlement would have an adverse effect for a period for which that party
is not liable for Taxes, under this Agreement or otherwise.
          4.1.8. All Tax sharing or similar agreements that include RMO and the
Companies or Subsidiaries shall be cancelled prior to the Closing Date such that
the Companies or Subsidiaries, as the case may be, shall have no further rights
or obligations under such agreements.
          4.1.9. FIRPTA Certificate. Prior to Closing, Shareholders or the
Companies shall deliver a FIRPTA Certificate to Parent.
          4.2. Employee and Benefit Matters
     4.2.1. Schedule 4.2.1 contains a list of employees who are actively
employed by the Companies or Subsidiaries (including individuals on vacation,
short-term disability or similar leave but excluding those persons on long-term
disability leave) on the date hereof who the parties agree and acknowledge will
be treated as employees of the Companies and Subsidiaries for purposes of this
Agreement, which such Schedule 4.2.1 shall be amended as of the Closing Date to
include such employees employed in positions at the Companies and Subsidiaries
as of the Closing Date (“Company Employees”). Schedule 4.2.1 shall also include
the amount of accrued sick leave, flex time and vacation time for each of the
Company Employees. From and after the Closing Date, Parent shall have the right
to terminate any or all of Company Employees at will or to continue the
employment of any or all of Company Employees with the Companies and
Subsidiaries upon terms and conditions acceptable to Parent in Parent’s sole and
absolute discretion. Parent shall provide Shareholders with written notification
at least three (3) days prior to the Closing Date of any employee who will be
terminated as of the Closing Date. Each Company Employee who continues
employment with the Companies or Subsidiaries as of the Closing Date shall
hereinafter be referred to as a “Transferred Employee.” Shareholders shall
retain and satisfy any and all responsibility, and Parent shall have no
liability or responsibility whatsoever, for any and all claims, liabilities and
obligations, whether contingent or otherwise, relating to (i) any current,
former or retired employee of the Companies or Subsidiaries who is not a
Transferred Employee, including, without limitation, any unpaid salary, wages,
bonuses or other compensation or severance pay or benefits, (ii) any Transferred
Employee arising out of or relating to any period, or otherwise incurred, prior
to the Closing Date, including, without limitation, any unpaid salary, wages,
bonuses or other compensation or severance pay, benefits or group health care
coverage required by Section 4980B of the Code or Section 601 of ERISA, and
(iii) the Companies

23



--------------------------------------------------------------------------------



 



Plans (such claims, liabilities and obligations, collectively the “Retained
Employee Liabilities”). Parent shall have no obligation to continue the
employment of any Transferred Employee for any period following the Closing
Date, and may terminate the employment of any Transferred Employee at will.
Parent shall not receive assets from, nor be required to assume any of the
liabilities of, the Shareholders Plans.
     4.2.2. On the Closing Date, Parent shall assume all liabilities relating to
each Transferred Employee’s unused flexible holiday, vacation and sick time, if
any. Schedule 4.2.2 provides the vacation and sick leave policies of NEO and ONG
together with accrued vacation and sick leave as of the date hereof, and
Schedule 4.2.2 shall be updated within three (3) business days of Closing.
          4.3. Guaranties or Bonds
          4.3.1. After the date hereof and prior to the Closing, RMO shall not,
and shall cause the Company or Subsidiaries not to, without the prior written
consent of Parent, (a) enter into, issue or obtain any Guaranty or Bond (each
individually, a “New Guaranty or Bond”), or (b) amend or otherwise modify any
Guaranty or Bond; provided, however, that Parent shall not unreasonably
withhold, delay or condition its consent to any New Guaranty or Bond which is
entered into in the Ordinary Course of Business, and Parent shall not
unreasonably withhold, delay or condition its consent to any amendment or other
modification of any Guaranty or Bond in the Ordinary Course of Business if such
amendment or other modification would not result in a breach of any provision of
this Agreement; and
          4.3.2. RMO shall promptly provide Parent with a true and correct copy
of any New Guaranty or Bond or amendment or other modification to a Guaranty or
Bond.
          4.4. Agreement Not to Solicit Employees
     Unless otherwise consented to in writing by Parent, Shareholders agree that
during the Restricted Period, neither RMO nor any Non-Company Affiliate will
solicit or hire away any Transferred Employee.
          4.5. Insurance Claims
     RMO shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence prior to the Closing, and hereby releases Parent, the Companies,
Subsidiaries, and their Affiliates of any responsibility or liability therefor.
Parent shall be solely responsible for the administration and, to the extent
applicable, payment of any Property and Casualty Claims with a date of
occurrence on or after the Closing, and hereby releases Shareholders of any
responsibility or liabilities therefor. For purposes hereof, “Property and
Casualty Claims” shall mean workers’ compensation, auto liability, general
liability, products liability, professional liability, fiduciary liability,
pollution liability and director and officer liability claims relating to the
business of the Companies and Subsidiaries and claims for damages caused to
facilities of the Companies or Subsidiaries generally insured under
causes-of-loss — special form property and boiler and machinery insurance
coverage, in each case including reported claims and incurred but not reported
claims. RMO shall be solely responsible for the administration and payment of
all costs associated with

24



--------------------------------------------------------------------------------



 



claims for workers’ compensation and other occupational health or injury claims
of employees the Companies and Subsidiaries prior to the Closing Date and for
any claim filed subsequent to the Closing Date made in connection with any
injury, event or occurrence taking place prior to the Closing Date.

5.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING THE COMPANIES AND
SUBSIDIARIES       RMO represents and warrants to Parent that:

          5.1. Organization and Good Standing of the Companies and Subsidiaries;
Foreign Qualifications

          5.1.1. Lightning, Great Plains, BGC and the Subsidiaries are
corporations duly incorporated, validly existing and in good standing under the
laws of the State of Ohio, USA, and each has all requisite corporate power and
authority to carry on its business as such business is currently conducted.
          5.1.2. The Companies and Subsidiaries are duly licensed, registered
and qualified to do business as a foreign corporation, and are in good standing
in all jurisdictions in which the ownership, leasing or operation of their
assets or the conduct of their business as currently conducted requires such
qualification under applicable Law.
          5.1.3. Shareholders have heretofore made available to Parent true,
correct and complete copies of the Organizational Documents, each as amended to
the date hereof, of the Companies and Subsidiaries.
          5.2. Capitalization of the Companies and Subsidiaries
          5.2.1. As of the date of this Agreement, the authorized capital stock
of Lightning consists of 1,000,000 shares of common stock, $0 par value per
share, of which 750 shares are issued and outstanding. The authorized capital
stock of Great Plains consists of 2,000,000 shares of common stock, $0 par value
per share, of which 300 shares are issued and outstanding. The authorized
capital stock of BGC consists of 750 shares of common stock, $0 par value per
share, of which 100 shares are issued and outstanding. The authorized capital
stock of ONG consists of 5,000 shares of common stock, $0 par value per share,
of which 2,100 shares are issued or outstanding. The authorized capital stock of
NEO consists of 750 shares of common stock, $0 par value per share, of which 300
shares are issued or outstanding. The Shares (a) constitute all of the issued
and outstanding shares of capital stock of the Lightning, Great Plains, and BGC,
(b) are validly authorized and issued, fully paid, and nonassessable, and
(c) will as of Closing be owned beneficially and of record entirely by
Shareholders as set forth in Schedule 5.2.1. No shares were issued in violation
of any preemptive, right of first refusal or other subscription rights of any
shareholder of Lightning, Great Plains, BGC, or any other Person, and all Shares
were offered and sold in compliance with all applicable federal, state and
provincial securities Laws. There are no outstanding options, warrants, calls,
commitments or plans by the Companies to issue any additional shares of its
capital stock, or to pay any dividends on such shares, or to purchase, redeem or
retire any outstanding shares of their capital stock, nor are there outstanding

25



--------------------------------------------------------------------------------



 



any securities or obligations which are convertible into or exchangeable for any
shares of capital stock of the Companies or membership units as the case may be.
There are no stock appreciation rights, phantom stock or similar rights in
existence with respect to the Companies or Subsidiaries. No Person other than
Shareholders owns or otherwise has any rights to any equity securities of the
Companies.
          5.2.2. Lightning owns one hundred percent (100%) of the issued and
outstanding equity interests in ONG and Great Plains owns one hundred percent
(100%) of the outstanding equity interests of NEO. All of such issued and
outstanding equity interests were duly authorized for issuance and were not
issued in violation of any preemptive, first refusal or other subscription
rights, and all equity interests in the Subsidiaries were offered and sold in
compliance with all applicable federal, state and provincial securities Laws.
There are no outstanding options, warrants, calls, commitments or plans by the
Subsidiaries to issue any additional equity interests, or to pay any dividends
on such equity, or to purchase, redeem or retire any outstanding equity
interests, nor are there outstanding any securities or obligations which are
convertible into or exchangeable for any equity interest in the Subsidiaries. No
person other than the Companies own or otherwise has any rights to any equity
interests in the Subsidiaries.
          5.2.3. Neither the Companies nor the Subsidiaries own, directly or
indirectly, any capital stock or other equity interest in any corporation,
partnership, joint venture, limited liability company or partnership,
association or other legal entity.
          5.3. Financial Statements; Undisclosed Liabilities
          5.3.1. Attached hereto as Schedule 5.3.1 are true, correct and
complete copies of the Financial Statements which have been generated in
accordance with the books and records of the Companies and Subsidiaries. Except
as set forth in Schedule 5.3.1, the Financial Statements (a) have been prepared
in material accordance with GAAP, and (b) fairly and accurately present in all
material respects the financial position and the results of operations of the
Companies and the Subsidiaries on a consolidated, pro forma basis as of the
dates and for the periods indicated in accordance with GAAP.
          5.3.2. Neither the Companies nor the Subsidiaries have any material
liability or obligation that would be required to be disclosed on a balance
sheet prepared in accordance with GAAP, except for the liabilities and
obligations of the Companies and Subsidiaries (a) disclosed or reserved against
in the Financial Statements and the Assumed Debt as set forth on
Schedule 5.3.2.1, (b) set forth in Schedule 5.3.2.2, or (c) incurred or accrued
in the Ordinary Course of Business since December 31, 2008.
          5.4. Taxes
     Except as provided in Schedule 5.4: (i) the Companies and the Subsidiaries
have timely extended or filed all Tax Returns known to the Companies or the
Subsidiaries to be required to be filed for the Companies or the Subsidiaries on
a separate basis and all such Tax Returns are true, correct and complete in all
material respects; (ii) the Companies and the Subsidiaries have paid, and until
the Effective Time will, within the time and in the manner prescribed by Law,

26



--------------------------------------------------------------------------------



 



pay, (or have established adequate reserves on their books and records amounts
for) all Taxes known to the Companies or the Subsidiaries to be due and payable
in respect of such Tax Returns except those being contested in good faith;
(iii) the Companies and the Subsidiaries have withheld all amounts known to the
Companies or the Subsidiaries to be required to be withheld from payments to
employees and other third parties and have remitted such amounts to the
appropriate taxing authority in accordance with applicable Laws; (iv) neither
the Companies nor the Subsidiaries have executed or filed with any taxing
authority (whether federal, state, local or foreign) any agreement or other
document (other than normal requests to extend the time for filing a Tax Return)
extending or waiving or having the effect of extending or waiving the period for
assessment of any Tax that is due with respect to a Tax Return that the
Companies or the Subsidiaries are required to file; (v) no federal, state, local
or foreign Tax Audits or other administrative proceeding, discussions or court
proceedings are presently in progress with regard to any Tax Returns of the
Companies or the Subsidiaries; and (vi) there are no Liens for Taxes upon the
Assets of the Companies or the Subsidiaries. For federal Income Tax purposes,
Great Plains and Lightning are treated as “S-corporations” pursuant to
Section 1361(a)(1) of the Code, and NEO and ONG are treated as “Qualified
Subchapter S-subsidiaries” pursuant to Section 1361(b)(3).
          5.5. Tangible Personal Property
          5.5.1. Schedule 5.5.1 sets forth a list of all Tangible Personal
Property with a cost greater than Five Thousand Dollars ($5,000.00) owned by the
Companies or Subsidiaries. Except as set forth in Schedule 5.5.1, the Companies
and Subsidiaries have good and valid title (or, in the case of leased Tangible
Personal Property, a good and valid leasehold interest) to all of the Tangible
Personal Property used in the operation of the business of the Companies and
Subsidiaries as currently conducted, in each case free and clear of any material
lien except Assumed Debt.
          5.5.2. All of the Accounts Receivable shown on the Financial
Statements and the Accounts Receivable constituting a part of the Assets arose
in the Ordinary Course of Business in connection with bona fide transactions.
Schedule 5.5.2 reflects the procedures the Companies use to collect their
Accounts Receivable.
          5.6. Agreement Related to Other Instruments; Consents
     The execution, delivery and performance by Shareholders and the Companies
of this Agreement and the other documents, instruments and agreements to be
entered into by Shareholders and the Companies pursuant hereto do not and will
not, and the consummation of the transactions contemplated hereby and thereby
will not, conflict with or violate any provision of the Organizational Documents
of each Company and Subsidiary.
          5.7. Absence of Changes
     Since December 31, 2008 through the Effective Date, the Companies and
Subsidiaries have not, except as set forth in Schedule 5.7 or in the Ordinary
Course of Business:
               (a) transferred, assigned or conveyed any material Assets;

27



--------------------------------------------------------------------------------



 



               (b) suffered any material destruction, damage or loss to any
material Assets (casualty or other), whether or not covered by insurance;
               (c) except as described in Schedule 5.12 or Schedule 3.2(k),
entered into any Material Contract;
               (d) except as described in Schedule 5.12 or Schedule 3.2(k),
terminated or amended or suffered the termination or amendment of, failed to
perform in all material respects its obligations under, or suffered or permitted
any Default to exist under, any Material Contract or Real Property Lease;
               (e) caused or consented to the imposition of a material Lien on
any Asset except for the Assumed Debt;
               (f) made any distributions to Shareholders in the form of the
return of capital, dividends or cash distributions;
               (g) incurred or assumed any indebtedness for borrowed money or
issued any debt security except as set forth in Schedule 5.12;
               (h) waived any material right of the Companies or Subsidiaries or
cancelled any debt or claim held by the Companies or Subsidiaries;
               (i) made any loan to any officer, director, employee or
shareholder of the Companies or Subsidiaries;
               (j) increased, directly or indirectly, the compensation paid or
payable to any officer, director, employee or agent of the Companies or
Subsidiaries except in accordance with Section 3.2(j) hereof;
               (k) hired or fired any employees of the Companies or Subsidiaries
or changed any such employee’s terms or conditions of employment except in
accordance with Section 3.2 hereof;
               (l) taken or suffered any other act that may reasonably be
expected to cause or result in a Material Adverse Effect;
               (m) received any adverse ruling or denial of any request by any
Governmental Authority, including but not limited to the MPSC, WPSC, PPUC, or
PUCO; or
               (n) agreed to do any of the foregoing items of this Section 5.7.
          5.8. Material Claims
     Except as set forth in Schedule 5.8, there is no litigation, suit, action,
proceeding or claim pending or, to the knowledge of Shareholders or
Shareholders’ counsel, any basis therefore or threat thereof against the
Companies or Subsidiaries that would be reasonably expected to result in a
Material Adverse Effect on the Company, Subsidiaries or Assets. Except as set
forth in

28



--------------------------------------------------------------------------------



 



Schedule 5.8, there is no judgment, decree, injunction, order, determination,
award, finding or letter of deficiency of any Governmental Authority or
arbitrator outstanding with respect to the Agreement or against the Companies or
Subsidiaries or any of the Assets, except for existing tariffs issued by the
PUCO.
          5.9. Permits; Compliance With Laws
     Except as set forth in Schedule 5.9 and for Environmental Matters, which
are addressed exclusively in Section 5.17, to Shareholders’ knowledge the
Companies or Subsidiaries possess all Permits that are required under applicable
Law for the ownership or operation of the business of the Companies or
Subsidiaries as currently conducted, to Shareholders’ knowledge all such Permits
are in full force and effect, and to Shareholders’ knowledge the Companies and
Subsidiaries are in compliance with all of the terms and conditions of such
Permits. No proceeding is pending or, to Shareholders’ knowledge, threatened
seeking the revocation, cancellation, non-renewal or limitation, in whole or in
part, of any such Permit. Neither the Companies nor the Subsidiaries have
received any written notice from any Governmental Authority alleging violation
of any applicable Law.
          5.10. Real Property
          5.10.1. The Companies and Subsidiaries do not own any fee simple
interest in real property other than the real property, buildings and
improvements described in Schedule 5.10.1. The Companies owns good, valid and
marketable fee simple title to such real property, free and clear of any Lien
other than the Mortgage or any other Liens that, individually or in the
aggregate, could not materially adversely affect the function of such property
in connection with its use in the Ordinary Course of Business. Except as set
forth on Schedule 5.10.1 and except for easements, conditions and other
conditions of record, no part of such real property is subject to any
assignment, lease, license, sublease or other agreement granting to any Person
any right to the possession, use, occupancy or enjoyment of such property. All
such real property complies in all material respects with all federal, state,
provincial and local Laws and all applicable private restrictions.
          5.10.2. RMO has heretofore delivered to Parent true, correct and
complete copies of all leases (including all amendments thereto) of real
property currently leased by the Companies or Subsidiaries, a list of which is
set forth in Schedule 5.10.2 (collectively, the “Real Property Leases”). Each
Real Property Lease is valid and binding on the Companies or Subsidiaries that
is a party thereto, and on the other parties thereto, and is enforceable against
the Companies and Subsidiaries and the other parties thereto in accordance with
the terms thereof, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium, applicable equitable principles or other similar Laws from time to
time in effect affecting the enforcement of creditors’ rights generally. Except
as described in Schedule 5.10.2, the Companies and Subsidiaries have performed
all material obligations required to be performed by them to date under all such
Real Property Leases, and neither the Companies, Subsidiaries, nor any other
party thereto is in Default under any of the Real Property Leases. Except as set
forth in Schedule 5.10.2 and to the knowledge of RMO, no part of the property
leased pursuant to a Real Property Lease is subject to any assignment, lease,

29



--------------------------------------------------------------------------------



 



license, sublease, or other agreement granting to any Person other than as
specified in such Real Property Lease any right to the possession, use,
occupancy or enjoyment of such leased property.
          5.10.3. The real property listed in Schedules 5.10.1 and 5.10.2 shall
collectively be referred to herein as the “Real Property”. The Real Property
includes all of the Real Property used by the Companies and Subsidiaries in
their business operations. To Shareholder’ knowledge, all improvements to the
Real Property are located within the boundary lines of the Real Property, and no
structure, fixture, facility or improvement on any parcel adjacent to the Real
Property encroaches onto any portion of the Real Property. To Shareholders’
knowledge, the Companies and Subsidiaries have good and valuable rights of
physical and legal ingress and egress to and from the Real Property from and to
the public systems for all usual streets, roads and utility purposes, and to
Shareholders’ knowledge no condition exists that would reasonably be expected to
result in the termination of such ingress and egress. Except as set forth in
Schedule 5.10.3 to Shareholders’ knowledge the Real Property and any present or
proposed use of the Real Property comply with all applicable Laws and all
covenants, conditions, restrictions and similar matters affecting or applicable
to the Real Property. To Shareholders’ knowledge, the Companies or Subsidiaries
have obtained all Permits from Governmental Authorities (including certificates
of use and occupancy, licenses and other Permits), required in connection with
the construction, repair, maintenance, ownership, use and occupation of the Real
Property. To Shareholders’ knowledge, there are no pending, or threatened
condemnation, fire, health, safety, building or other land use regulatory
proceedings, lawsuits or administration actions related to any portion of the
Real Property and neither the Companies nor the Subsidiaries have received
written notice of any pending or threatened special assessment proceedings
affecting any portion of the Real Property. Except for real property taxes with
respect to the tax period in which the Closing Date occurs, all real property
taxes (and applicable penalties and interest, if any) that are due and payable
with respect to the Real Property have been paid or will be paid at or prior to
the Closing Date. There are no outstanding options, rights of first offer,
rights of refusal or similar contracts or rights to purchase the Real Property
or any portion thereof or interest therein. No work, repairs, installation,
construction or other services have been performed on any of the Real Property
or materials supplied to the Real Property in the four (4) month period prior to
the Closing Date that could give rise to a materialmen’s, mechanic’s, repair
man’s, contractor’s, tax or other similar lien, or if such work, repairs,
installation, construction or other services have been performed on any of the
Real Property or materials supplied to the Real Property, all providers of such
work or materials have been paid in full.
          5.11. Intellectual Property; Software
          5.11.1. Schedule 5.11.1 sets forth a list of all issued Patents and
registered copyrights, trademarks, service marks and trade names owned or
licensed by the Companies and Subsidiaries and currently used in conducting
their respective businesses in the United States or any foreign country, and the
annual licensing fee to be paid by the Companies or Subsidiaries for the use of
such Intellectual Property, if any. The Companies and Subsidiaries own, or have
the license or right to use in the United States and in any foreign country in
which they conduct business, all Intellectual Property currently used and
necessary to conduct the business of the Companies and Subsidiaries as presently
conducted, in each case in the United States and in each foreign country where
the Companies use such Intellectual Property.

30



--------------------------------------------------------------------------------



 



          5.11.2. Schedule 5.11.2(a) sets forth a list of all Software owned or
licensed by the Companies and Subsidiaries, and Schedule 5.11.2(b) sets forth a
list of all Software owned or licensed by any Non-Company Affiliate, which is
currently used in conducting any Company or Subsidiary business in the United
States or any foreign country. Schedules 5.11.2(a) and 5.11.2(b) also set forth
the annual licensing fee owed by the Companies or Subsidiaries to utilize said
Software. The Companies and Subsidiaries own, or have the license or right to
use all such Software currently used and necessary to conduct the business of
the Companies or Subsidiaries as presently conducted, in each case in the United
States and in each foreign country where the Companies or Subsidiaries use such
Software.
          5.11.3. To the knowledge of Shareholders, (a) no Third Party is
infringing upon, violating or interfering with or otherwise engaging in the
unlawful appropriation of any right, title, interest of or the goodwill
associates with any Intellectual Property which is owned by any Company or
Subsidiary, and (b) within the last three years no Company or Subsidiary nor any
of the Affiliates has brought or threatened a claim against any Third Party
alleging that or otherwise has reason to believe that any Intellectual Property
owned by any Company, Subsidiary or any of the Affiliates is being infringed
upon, violated or interfered with or unlawfully appropriated.
          5.12. Material Contracts
          5.12.1. Schedule 5.12 sets forth a true, correct and complete list, as
of the date hereof, of all material Contracts (other than Real Property Leases
and other than those material Contracts which will be superseded by the
Contracts listed in Schedule 3.2) of the following categories (collectively, the
“Material Contracts”):
               5.12.1.1. any Contract (including any confidentiality agreements)
between the Companies or Subsidiaries and one or more Major Customers;
               5.12.1.2. any Contract that by its terms limits or otherwise
restricts each Company from engaging or competing in any line of business or in
any geographic area;
               5.12.1.3. any partnership agreement, joint venture agreement or
non-wholly-owned limited liability company operating agreement;
               5.12.1.4. any Contract evidencing the transportation agreements
between BGC, NEO, and ONG, on one hand, and Cobra Pipeline Company, Ltd. and
Orwell-Trumbull Pipeline Company, LLC, on the other hand;
               5.12.1.5. any Contracts evidencing the marketing agreements
between BGC, NEO and ONG, on one hand, and ONG Marketing, Inc., John D. Oil and
Gas Marketing Company, LLC and NEO Gas Marketing, LLC, on the other hand.
               5.12.1.6. any guaranty, surety bond or letter of credit issued or
posted, as applicable, by the Companies or Subsidiaries in which the Companies
or Subsidiaries are the guarantor, indemnitor or reimbursing party, as
applicable;
               5.12.1.7. any agreement requiring payment to any Person of a
commission or fee other than in the Ordinary Course of Business;

31



--------------------------------------------------------------------------------



 



               5.12.1.8. any distributor, sales representative, independent
contractor or similar agreement;
               5.12.1.9. any agreement under which the Companies, the
Subsidiaries or any of their officers or directors are restricted from carrying
on any business, or competing in any line of business, in the State where any
Company or Subsidiary does business;
               5.12.1.10. any indenture, trust agreement, loan agreement or note
to which a Company or Subsidiary is a party that involves or evidences
outstanding indebtedness, obligation or liabilities for borrowed monies;
               5.12.1.11. any agreement for the disposition of a material
portion of any Company’s or Subsidiary’s Assets (other than the sale of
inventory in the Ordinary Course of Business);
               5.12.1.12. any stand-alone indemnification agreement providing
for indemnification obligations on the part of the Companies or Subsidiaries;
               5.12.1.13. any agreement for the acquisition of any of the
properties, securities or other ownership interest of the Companies or
Subsidiaries or the grant to any Person of any options, rights of first refusal,
exclusive negotiation or preferential similar rights to purchase any of such
Assets, properties, securities or other ownership interest; and
               5.12.1.14. any commitment or agreement to enter into or post any
of the foregoing items of this Section 5.12.1.
          5.12.2. For purposes of Section 5.12.1 above, a contract will be
deemed “material” if it obligates the Company or Subsidiaries to a liability in
excess of Ten Thousand Dollars ($10,000.00).
          5.12.3. As of the date of this Agreement, Shareholders have made
available to Parent true, correct and complete copies of all written Material
Contracts. Each Material Contract is in full force and effect, and is valid and
binding on the Companies and Subsidiaries, the other parties thereto, and is
enforceable against the Companies and Subsidiaries and the other parties thereto
in accordance with the terms thereof, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium, applicable equitable principles or similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally.
Except as set forth in Schedule 5.12, to Shareholders’ knowledge the Companies
and Subsidiaries have performed all material obligations required to be
performed by them to date under such Material Contract, and to Shareholders’
knowledge neither the Companies, Subsidiaries, nor any other party thereto is in
Default under such Material Contract, nor to Shareholders’ knowledge does any
condition exist that with notice or lapse of time would constitute a Default
thereunder. No surety bond or letter of credit that constitutes a Material
Contract has been called or drawn upon.

32



--------------------------------------------------------------------------------



 



          5.13. Labor Matters
     Except as set forth on Schedule 5.13, within the last three (3) years,
(a) the Companies and Subsidiaries have not been the subject of any union
activity, nor has there been any strike of any kind called against the Companies
or the Subsidiaries, nor has there been any lockout or work stoppage involving
the Companies or Subsidiaries, and (b) the Companies and Subsidiaries have not
violated any applicable federal, state or provincial Law relating to labor or
labor practices. Except as set forth on Schedule 5.13, neither the Companies nor
the Subsidiaries are a party to any collective bargaining agreement.
          5.14. ERISA and Related Matters
          5.14.1. Schedule 5.14 sets forth a true, correct and complete list, as
of the date hereof, of all Company Plans. Shareholders have made available to
Parent true, correct and complete copies of the most recent summary plan
descriptions, if any, with respect to the Company Plans.
          5.14.2. The Companies and Subsidiaries do not contribute or have any
obligation to contribute, and have not within six (6) years prior to the date of
this Agreement contributed or had an obligation to contribute, to a
multiemployer plan (within the meaning of Section 3(37) of ERISA) or a Benefit
Plan (other than a Shareholders Plan) subject to Title IV of ERISA, Section 302
of ERISA or Section 412 of the Code.
          5.14.3. With respect to any “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, that is not a Company Plan, and which is
sponsored, maintained, or contributed to, or has been sponsored, maintained, or
contributed to within six (6) years prior to the date of this Agreement, by the
Companies and Subsidiaries or any corporation, trade, business, or entity under
common control with the Companies and Subsidiaries, within the meaning of
Section 414(b), (c), or (m) of the Code or Section 4001 of ERISA, to
Shareholders’ knowledge: (a) no withdrawal liability, within the meaning of
Section 4201 of ERISA, has been incurred, which withdrawal liability has not
been satisfied, (b) no liability to the Pension Benefit Guaranty Corporation has
been incurred by any such entity, which liability has not been satisfied, (c) no
accumulated funding deficiency, whether or not waived, within the meaning of
Section 302 of ERISA or Section 412 of the Code has been incurred, and (d) all
contributions (including installments) to such plan required by Section 302 of
ERISA and Section 412 of the Code have been timely made.
          5.14.4. In connection with the consummation of the transactions
contemplated by this Agreement, to Shareholders’ knowledge no payments of money
or other property, acceleration of benefits, or provision of other rights have
been or will be made hereunder, under any agreement contemplated herein, or
under any Company Plan that would be reasonably likely to be nondeductible under
Section 280G of the Code, whether or not some other subsequent action or event
would be required to cause such payment, acceleration, or provision to be
triggered.

33



--------------------------------------------------------------------------------



 



          5.15. Guaranties or Bonds
     Schedule 5.15 sets forth a true, correct and complete list, as of the date
hereof, of all Guaranties or Bonds.
          5.16. Employees
     Except as set forth on Schedule 5.16, the Companies and Subsidiaries do not
have any written or oral contract with any individual currently engaged, or
previously engaged, in the business of the Companies or Subsidiaries as an
employee, independent contractor or otherwise. Schedule 5.16 sets forth a true,
correct and complete list, as of the date(s) set forth therein, of the names,
position and initial employment date of all current employees of the Companies
and Subsidiaries. No changes in such base pay for such employees have been
promised or authorized by the Companies or Subsidiaries, except in the Ordinary
Course of Business or except as described in Schedule 5.16. Except as set forth
in Schedule 5.16, there are no loans or other obligations payable or owing by
the Companies or Subsidiaries to any officer, director or employee of the
Companies or Subsidiaries, except salaries, wages, vacation pay, bonuses and
salary advances and reimbursement of expenses incurred and accrued in the
Ordinary Course of Business, nor are any loans or debts payable or owing by any
such individuals to the Companies or Subsidiaries, nor have the Companies nor
the Subsidiaries guaranteed any of such individuals’ respective loans or
material obligations. The Companies and Subsidiaries are not (a) delinquent in
the payment to any of their employees or independent contractors any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them or amounts required to be reimbursed to such employees or
consultants or any Taxes or any penalty for failure to comply with any of the
foregoing or (b) liable for any payment to any trust or other fund or to any
Governmental Authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for employees (other than
routine payments to be made in the Ordinary Course of Business and consistent
with past practices). Shareholders are not aware and the Companies and
Subsidiaries have not received notice that any employee or independent
contractor of the Companies or Subsidiaries intends to terminate his or her
employment relationship or engagement with the Companies or Subsidiaries.
Shareholders are not aware and the Companies and Subsidiaries have not received
notice that any employee, director or officer of the Companies and Subsidiaries
are obligated under any contract or subject to any judgment, decree or
administrative order that would conflict or interfere with (a) the performance
of the Person’s duties as an employee, director or officer of the Companies or
Subsidiaries, or (b) the business of the Companies or Subsidiaries as conducted
or proposed to be conducted. Between the Effective Date and the Closing Date, no
more than twenty percent (20%) of the total employees engaged by the Companies
or Subsidiaries shall have resigned, been terminated for any reason, or had
their working hours materially reduced except in the Ordinary Course of
Business.
          5.17. Environmental Matters
     Except as set forth in Schedule 5.17 to Shareholders’ knowledge:
          5.17.1. the Companies and Subsidiaries and their respective operations
are in material compliance with all applicable Environmental Laws;

34



--------------------------------------------------------------------------------



 



          5.17.2. the Companies and Subsidiaries are not subject to any pending
or threatened claim, action, suit, investigation, inquiry or proceeding under
any Environmental Law and there is no such action proposed or threatened;
          5.17.3. all Permits, if any, required to be obtained by the Companies
and Subsidiaries under any Environmental Law in connection with their respective
operations as they are currently being conducted, including those relating to
the management of Hazardous Substances, have been obtained by the Companies or
Subsidiaries, and are in full force and effect on the date hereof;
          5.17.4. there have been no releases of Hazardous Substances on any
real property owned or leased by the Companies and Subsidiaries in connection
with the operations of the Companies or Subsidiaries that requires remediation
under applicable Environmental Laws;
          5.17.5. no real property formerly owned or leased by each Company and
Subsidiary in connection with the operations of the operations and each Company
and Subsidiary has been contaminated with any Hazardous Substances during or
prior to such period of ownership or operation which could reasonably be
expected to result in liability relating to or requiring any remediation under
the applicable Environmental Laws;
          5.17.6. no Company or Subsidiary is subject to any order, decree,
injunction or other arrangement with any Governmental Authority or any agreement
with any third party pursuant to which any Company or Subsidiary is indemnifying
any third party for liability under any Environmental Laws; and
          5.17.7. Shareholders and each Company and Subsidiary shall make
available to Parent on a confidential basis all environmental site assessment
reports, studies and related documents in the possession of each Company,
Shareholders or any Non-Company Affiliate and relating to environmental matters
in connection with operation of the Assets.
          5.18. Insurance Coverage
     Schedule 15.18 sets forth a true, correct and complete summary of all
Company Insurance Policies applicable to the Companies and Subsidiaries and any
surety bonds (if applicable) covering the Companies, Subsidiaries, the Assets,
the business of the Companies and Subsidiaries, and the employees of the
Companies and Subsidiaries, other than any such insurance policies related to
Benefit Plans. There is no claim by the Companies or Subsidiaries pending under
any such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies and bonds. All premiums due and
payable under such policies and bonds have been paid, and the Companies and
Subsidiaries are otherwise in material compliance with the terms and conditions
of all such policies and bonds. To the knowledge of Shareholders, there is no
threatened termination of such policies and bonds.
          5.19. Governmental Filings: No Violations
          5.19.1. Except as disclosed on the attached Schedule 5.19, to
Shareholders’ knowledge no notices, reports or other filings are required to be
made by Shareholders, the Companies or Subsidiaries with, nor are any consents,
registrations, approvals, permits or

35



--------------------------------------------------------------------------------



 



authorizations required to be obtained by Shareholders, the Companies or
Subsidiaries from, any Governmental Authority in connection with the execution
and delivery of this Agreement by Shareholders and the consummation of the
transactions contemplated hereby, except those that the failure to make or
obtain would not have a Material Adverse Effect.
          5.19.2. Subject to the filings, registrations, consents, approvals,
permits, authorizations and/or notices referred to in Schedule 5.19 and/or in
Schedule 6.2, Shareholders’ and each Company’s execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not constitute or result in (i) a breach or violation
of any provisions of the Organizational Documents of each Company or Subsidiary,
(ii) a breach or violation of any Law of any Governmental Authority by which
each Company is bound or (iii) a breach or violation of, or a default under, the
acceleration of any obligations under, or the creation of a Lien on the assets
of any Company or Subsidiary (with or without notice, lapse of time or both)
pursuant to, any Contract binding upon any Company or Subsidiary, except, in the
case of clauses (ii) and (iii) above, for any breach, violation, default,
acceleration or creation that would not have a Material Adverse Effect.
     Except as disclosed on the attached Schedule 5.19, neither the Shareholders
nor the Companies needs to provide any notice to, or obtain any Permits from any
Governmental Authority for the consummation of the transactions contemplated by
this Agreement.
          5.20. Accounts Receivable
     Schedule 5.20 sets forth a true and correct list of all Accounts Receivable
of the Companies and Subsidiaries as of the end of the business day on April 28,
2009. All Accounts Receivable represent valid obligations and to Shareholders’
knowledge are not subject to any set offs or counterclaims. All Accounts
Receivable and all Accounts Receivable arising between the Effective Date and
the Closing Date are owned by the Companies and Subsidiaries. Except as set
forth in Schedule 5.20, no Account Receivable has been outstanding for more than
sixty (60) days. To Shareholders’ knowledge, the Companies and Subsidiaries have
not received written notice from an account debtor stating that any Account
Receivable in an amount in excess of Ten Thousand Dollars ($10,000.00) is
subject to any contest, claim or set off by such account debtor. No discount or
allowance from any Account Receivable has been made or agreed to.
          5.21. Gratuitous Payments
     Neither the Companies, Subsidiaries, nor any of the directors, members,
executives, independent contractors or employees of the Companies or
Subsidiaries, nor any agents acting on behalf of or for the benefit of the
Companies or Subsidiaries, directly or indirectly, has (i) offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past or present customers or third party payors of the Companies,
Subsidiaries, or potential customers of the Companies or Subsidiaries in order
to obtain business from such customers, other than standard pricing or discount
arrangements consistent with proper legal and business practices, (ii) given, or
agreed to give, or is aware that there has been made, or that there is an
agreement to make, any gift or gratuitous payment of any kind, nature or
description (whether in money, property or services) to any customer, third
party payor, supplier, source of financing, landlord, sub-tenant, licensee or
anyone else other than in connection with promotional or

36



--------------------------------------------------------------------------------



 



entertainment activities consistent with proper legal and business practices,
(iii) made, or has agreed to make, or is aware that there has been made, or that
there is any agreement to make, any illegal political contribution or gift, or
any contributions, payments or gifts of its funds or property to, or for the
private use of, any governmental official, employee or agent, where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is illegal under the laws of the United States, or under the laws of any
state thereof or any other jurisdiction (foreign or domestic) under which such
payment or gift was made, (iv) established or maintained any unrecorded fund or
asset for any purpose, or has made any false or artificial entries on any of its
books or records for any reason or (v) made, or has agreed to make, or is aware
that there has been made, or that there is any agreement to make, any payments
to any person with the intention or understanding that any part of such payment
was to be used for any purpose other than that described in the documents
supporting the payments. No notice or claim inconsistent with the
representations in this Section 5.21 has been received by the Companies or
Subsidiaries.
          5.22. Disclosures
     Neither this Agreement, nor any other agreement entered into pursuant to
the transactions contemplated by this Agreement, nor any schedule, exhibit,
report, document, certificate or instrument prepared by and furnished by the
Companies and the Shareholders to Parent or its counsel in connection with the
transactions contemplated by this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading except to the
extent that any such statement or omission will not be reasonably likely to have
a material effect on the business, financial condition, prospects, or operation
of the Companies, Subsidiaries or Assets.
          5.23. Litigation
     Except as set forth in Schedule 5.8, there is no action, suit or proceeding
at law or in equity against any Company or Subsidiary pending, or to the
knowledge of Shareholders, threatened, which (a) relates to or involves
uninsured amounts of more than $5,000, (b) would, if decided adversely to
Shareholders or any Company or Subsidiary, prohibit the transactions
contemplated by this Agreement or (c) is reasonably likely to have a Material
Adverse Effect. No Company or Subsidiary has been permanently or temporarily
enjoined or barred by order, judgment or decree requiring any Company or
Subsidiary to take, or refrain from taking, action with respect to its business.
          5.24. Brokers and Finders
     No broker or finder has been retained or employed by Shareholders or the
Companies in connection with the transactions contemplated in this Agreement.
Each Company and Subsidiary does not have, and will not have, any financial
obligation to any broker or finder.

37



--------------------------------------------------------------------------------



 



          5.25. Regulatory Proceedings
     As of the date hereof, neither the Companies nor the Subsidiaries, (a) have
rates which have been or are being collected subject to refund, pending final
resolution of any proceeding pending before a Governmental Authority or on
appeal to the Courts or (b) are a party to any proceeding before a Governmental
Authority or on appeal from orders of a Governmental Authority which, in each
case, has resulted or would reasonably be expected to result in orders have a
Material Adverse Effect.

6.   REPRESENTATIONS AND WARRANTIES OF RMO REGARDING SHAREHOLDERS, THE
COMPANIES, AND SUBSIDIARIES AND THE SHARES

     RMO represents and warrants to Parent that except as otherwise set forth in
this Agreement:
          6.1. Power and Authority; Enforceability
     Shareholders, the Companies, and the Subsidiaries have all requisite power
and authority to execute and deliver this Agreement and the other documents,
instruments and agreements to be entered into by it pursuant hereto, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly and validly
executed and delivered by Shareholders and the Companies, and, on the Closing
Date, all other agreements to be entered into by Shareholders and the Companies
pursuant hereto will have been duly and validly executed and delivered by
Shareholders and the Companies. This Agreement is, and each and every agreement,
document and instrument provided for herein to be executed and delivered and to
which Shareholders, the Companies, and the Subsidiaries are a party will be,
when executed and delivered by the parties thereto, valid and binding on
Shareholders, the Companies, and the Subsidiaries and enforceable against
Shareholders, the Companies, and the Subsidiaries in accordance with its
respective terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or similar Laws from time to
time in effect affecting the enforcement of creditors’ rights generally.
          6.2. No Violation or Conflict by Shareholders or the Companies
     Except as set forth in Schedule 6.2, the execution, delivery and
performance by Shareholders and the Companies of this Agreement and each and
every other agreement, document and instrument to be entered into by
Shareholders, the Companies, or Subsidiaries pursuant hereto do not and will
not, and the consummation of the transactions contemplated hereby and thereby
will not, constitute an occurrence of a Default or require the consent or
approval of any Person under any provision of any Material Contract to which
Shareholders, the Companies, or Subsidiaries are a party or by which they are
bound.
          6.3. Shareholders and the Companies Governmental Approvals
     Except as set forth in Schedule 5.19, the execution, delivery and
performance by Shareholders and the Companies of this Agreement, and the other
documents, instruments and agreements to be entered into by Shareholders, the
Companies, or Subsidiaries pursuant hereto,

38



--------------------------------------------------------------------------------



 



do not and will not, and the consummation of the transactions contemplated
hereby and thereby will not (a) violate any consent, judgment, order or decree
or any applicable rule or regulation of any Governmental Authority to which
Shareholders, the Companies, Subsidiaries or any Non-Company Affiliate is a
party or is subject to, (b) require of Shareholders, the Companies,
Subsidiaries, or any Non-Company Affiliate a filing or registration with any
Governmental Authority, or (c) require Shareholders, the Companies, Subsidiaries
or any Non-Company Affiliate to obtain any consent, approval, Permit,
certificate or order of any Governmental Authority under applicable Law or by
any applicable consent, judgment, order or decree or any applicable rule or
regulation of any Governmental Authority.
          6.4. Title to the Shares of Company Common Stock
     As of the Closing Date, Shareholders will collectively own, beneficially
and of record, all of the shares of Company Common Stock free and clear of any
and all Liens except as set forth on Schedule 6.4. There are no outstanding
subscriptions, options, warrants, rights of first refusal or other agreements or
commitments, other than this Agreement, obligating Shareholders to transfer, or
granting an option or right by Shareholders to any Person to purchase or acquire
from Shareholders the Company Common Stock or any other securities of the
Companies or Subsidiaries.
          6.5. Litigation Against Shareholders or the Companies
     Except as set forth in Schedule 6.5, to Shareholders’ knowledge there is no
litigation, suit, action, proceeding, claim or investigation pending or, to the
knowledge of Shareholders, proposed or threatened against Shareholders, the
Companies, or Subsidiaries that (a) affects Shareholders, any Non-Company
Affiliate, the Companies, Subsidiaries, or the Assets, and could, individually
or in the aggregate, if pursued or resulting in a judgment against Shareholders,
reasonably be expected to materially adversely effect on the ability of
Shareholders to consummate the transactions described herein, or (b) seeks
restraint, prohibition, or other injunctive relief in connection with this
Agreement or the consummation of the transactions contemplated hereby. There is
no judgment, decree, injunction, order, determination, award, finding or letter
of deficiency of any Governmental Authority or arbitrator outstanding against
Shareholders, the Companies, or Subsidiaries with respect to this Agreement.
          6.6 Investment
     RMO is receiving the Parent Common Stock as the Merger Consideration
pursuant to the exemption provided by Section 4(2) of the Securities Act of
1933, as amended, and has made, independently and without reliance on Parent
(except to the extent that RMO has relied upon the representations and
warranties of Parent contained herein), his own analysis of Parent Common Stock,
and RMO has had reasonable and sufficient access to such documents and other
information and materials as he considers appropriate to make his necessary
evaluation. RMO is acquiring Parent Common Stock solely for his own account for
investment and not with a view to or for the distribution thereof. RMO
acknowledges that Parent Common Stock to be issued to him in connection with the
Mergers is not registered under the Securities Act of 1933, as amended, and that
such Parent Common Stock may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended, or pursuant
to an

39



--------------------------------------------------------------------------------



 



applicable exemption therefrom. RMO is able to bear the economic risk of his
investment in Parent Common Stock pursuant to this Agreement, and has sufficient
knowledge and experience in financial and business matters in that he is capable
of evaluating the merits and risks of the acquisition of Parent Common Stock,
and RMO is able to financially bear the risk thereof.
6A. REPRESENTATION AND WARRANTIES OF HOWELL, RIGO, WHELAN AND SMITH
          6A.1 Power and Authority; Enforceability
     Each of Howell, Rigo, Whelan and Smith has all requisite power and
authority to execute and deliver this Agreement and the other documents,
instruments and agreements to be entered into by her or him pursuant hereto, to
perform her or his obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly and
validly executed and delivered by her or him, all other agreements to be entered
into by her or him pursuant hereto will have been duly and validly executed and
delivered. This Agreement is, and each and every agreement, document and
instrument provided for herein to be executed and delivered and to which each of
Howell, Rigo, Whelan and Rigo is a party will be, when executed and delivered by
her or him thereto, valid and binding on her or him, and enforceable against
each of them in accordance with its respective terms, except as enforceability
may be limited by applicable equitable principles or by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar Laws from time to time in effect affecting the enforcement of creditors’
rights generally.
          6A.2 Title to the Shares of Company Common Stock
     As of the Closing Date, each of Howell, Rigo, Whelan and Smith will own,
beneficially and of record, the shares of Company Common Stock, free and clear
of any and all Liens, as set forth on Schedule 5.2.1. There are no outstanding
subscriptions, options, warrants, rights of first refusal or other agreements or
commitments, other than this Agreement, obligating any of them to transfer, or
granting an option or right by them to any Person to purchase or acquire from
them the Company Common Stock or any other securities of the Companies or
Subsidiaries.
          6A.3 Investment
     Each of Howell, Rigo, Whelan and Smith is receiving the Parent Common Stock
as the Merger Consideration pursuant to the exemption provided by Section 4(2)
of the Securities Act of 1933, as amended, and has made, independently and
without reliance on Parent (except to the extent that each has relied upon the
representations and warranties of Parent contained herein), her or his own
analysis of Parent Common Stock, and has had reasonable and sufficient access to
such documents and other information and materials as she or he considers
appropriate to make her or his necessary evaluation. Each of Howell, Rigo,
Whelan and Smith is acquiring Parent Common Stock solely for her or his own
account for investment and not with a view to or for the distribution thereof.
Each of Howell, Rigo, Whelan and Smith acknowledges that Parent Common Stock to
be issued to her or him in connection with the Mergers is not registered under
the Securities Act of 1933, as amended, and that such Parent Common Stock may
not be transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as

40



--------------------------------------------------------------------------------



 



amended, or pursuant to an applicable exemption therefrom. Each of them is able
to bear the economic risk of the investment in Parent Common Stock pursuant to
this Agreement, and has sufficient knowledge and experience in financial and
business matters in that she or he is capable of evaluating the merits and risks
of the acquisition of Parent Common Stock, and is able to financially bear the
risk thereof.

7.   REPRESENTATIONS AND WARRANTIES OF PARENT

     Parent represents and warrants to Shareholders and the Companies that:
          7.1. Organization and Standing
     Parent is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Montana.
          7.2. Corporate Power and Authority; Enforceability
     Parent has all requisite corporate power and authority to execute and
deliver this Agreement and the other documents, instruments and agreements to be
entered into by it pursuant hereto, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by Parent of this Agreement and each and
every other agreement, document and instrument to be executed, delivered and
performed by Parent in connection herewith have been duly authorized and
approved by all requisite corporate action on the part of Parent. This Agreement
has been duly and validly executed and delivered by Parent, and, on the Closing
Date, all other agreements to be entered into by Parent pursuant hereto will
have been duly and validly executed and delivered by Parent. This Agreement is,
and each and every agreement, document and instrument provided for herein to be
executed and delivered and to which Parent is a party will be, when executed and
delivered by the parties thereto, valid and binding on Parent, and enforceable
against Parent in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar Laws from time to time in effect affecting
the enforcement of creditors’ rights generally.
          7.3. No Violation or Conflict by Parent
     Except as set forth in Schedule 7.3, the execution, delivery and
performance by Parent of this Agreement and each and every other agreement,
document and instrument to be entered into by Parent pursuant hereto do not and
will not, and the consummation of the transactions contemplated hereby and
thereby will not, conflict with or violate any provisions of the articles of
incorporation or the bylaws of Parent, or constitute an occurrence of Default or
require the consent or approval of any Person under any provision of any
contract or agreement to which Parent is a party or by which it is bound.
          7.4. Parent Governmental Approvals
     Except as set forth in Schedule 7.4, the execution, delivery and
performance by Parent of this Agreement, and the other documents, instruments
and agreements to be entered into by

41



--------------------------------------------------------------------------------



 



Parent pursuant hereto, do not and will not, and the consummation of the
transactions contemplated hereby and thereby will not (a) violate any consent,
judgment, order or decree or any rule or regulation of any Governmental
Authority to which Parent or any Affiliate of Parent is a party or is subject
to, (b) require of Parent or any Affiliate of Parent a filing or registration
with any Governmental Authority, or (c) require Parent or any Affiliate of
Parent to obtain any consent, approval, Permit, certificate or order of any
Governmental Authority under applicable Law or by any applicable consent,
judgment, order or decree or any applicable rule or regulation of any
Governmental Authority.
          7.5. Litigation Against Parent
     There is no litigation, suit, action, proceeding, claim or investigation
pending or, to the knowledge of Parent, proposed or threatened against Parent
that (a) affects Parent or any Affiliate of Parent and could, individually or in
the aggregate, if pursued or resulting in a judgment against Parent or such
Affiliate, reasonably be expected to materially adversely effect the ability of
Parent to consummate the transactions described herein, or (b) seeks restraint,
prohibition, or other injunctive relief in connection with this Agreement or the
consummation of the transactions contemplated hereby. There is no judgment,
decree, injunction, order, determination, award, finding or letter of deficiency
of any Governmental Authority or arbitrator outstanding against Parent with
respect to this Agreement.
          7.6. Purchase for Investment
     Parent is acquiring the Company Common Stock pursuant to the exemption
provided by Section 4(2) of the Securities Act of 1933, as amended, and has
made, independently and without reliance on Shareholders (except to the extent
that Parent has relied upon the representations and warranties of Shareholders
contained herein), its own analysis of the Company Common Stock, the Companies
and Subsidiaries and the Assets for the purpose of acquiring the Company Common
Stock, and Parent has had reasonable and sufficient access to such documents and
other information and materials as it considers appropriate to make its
necessary evaluation. Parent is acquiring the Company Common Stock solely for
its own account for investment and not with a view to or for the distribution
thereof. Parent acknowledges that the Company Common Stock is not registered
under the Securities Act of 1933, as amended, and that none of the Company
Common Stock may be transferred or sold except pursuant to the registration
provisions of the Securities Act of 1933, as amended, or pursuant to an
applicable exemption therefrom. Parent is able to bear the economic risk of its
investment in the Company Common Stock pursuant to this Agreement, and has
sufficient knowledge and experience in financial and business matters in that it
is capable of evaluating the merits and risks of the acquisition of the Company
Common Stock, and Parent is able to financially bear the risk thereof.
          7.7. Knowledge of Inaccuracies
     Parent shall promptly notify Shareholders and the Companies if at any time
prior to the Closing Parent acquires knowledge of any inaccuracy in any of the
representations made by the Shareholders in this Agreement, provided, however,
that Parent’s failure to inform Shareholders shall not be considered a breach
hereunder.

42



--------------------------------------------------------------------------------



 



          7.8. Investigations
     Parent acknowledges that it has been furnished with and has an opportunity
to read this Agreement to which it is a party and all materials relating to the
Company, the Subsidiaries and the Assets that have been requested by Parent.
Parent further acknowledges that it has been given ample opportunity to ask
questions and request information of, and receive answers from Shareholders
concerning the Companies, the Subsidiaries and the Assets, including but not
limited to information relating to the business, finances, operations and
prospects of the Companies and the Subsidiaries.

8.   CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT

     The obligations of Parent to consummate the Mergers and the transactions
contemplated by this Agreement shall be subject to the satisfaction, on or
before the Closing, of each and every one of the following conditions, all or
any of which may be waived, in whole or in part, by Parent for purposes of
consummating the Mergers and such other transactions:
          8.1. Representations True at the Closing
     The representations and warranties made by RMO or of RMO on behalf of the
Companies and Subsidiaries in this Agreement shall be true and correct in all
material respects when made, and immediately prior to the Closing with the same
force and effect as though such representations and warranties had been made as
of such time.
          8.2. Covenants of Shareholders
     Shareholders, the Companies, and Subsidiaries shall have duly performed in
all material respects all of the covenants, acts and undertakings to be
performed by them respectively on or prior to the Closing pursuant to the
Agreement, and a duly authorized officer of the Companies and Subsidiaries, and
RMO himself shall have delivered to Parent a certificate in the form attached
hereto as Exhibit A dated as of the Closing Date certifying to the fulfillment
of this condition and the condition set forth in Section 8.1.
          8.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than Parent or any Affiliate
of Parent before any court or Governmental Authority to enjoin, restrain, or
prohibit the consummation of the Mergers or the transactions contemplated
hereby.
          8.4. Consents, Approvals and Waivers
     Shareholders’ and the Companies; execution and delivery of this Agreement
and consummation of the transactions contemplated hereby shall have been
approved by (a) all Governmental Authorities, including the Regulatory Approval,
(b) all of Shareholders’ and the Companies’ lenders whose approval is required
under any applicable loan documents, and (c) Parent’s lenders, LaSalle Bank N.A.
and the holders of those current unsecured bond debt notes due June 29, 2017,
but only if such lender approvals are required under the applicable loan

43



--------------------------------------------------------------------------------



 



documents, and no such approvals, independently or in the aggregate, shall have
resulted in a Material Adverse Effect on the regulatory treatment of the
Companies or Subsidiaries. In addition, this Agreement shall have been approved
by the special committee of the board of directors of Parent, the board of
directors of Parent (other than Richard M. Osborne in his individual capacity,
and Thomas J. Smith), and Parent’s shareholders. Either (i) Parent shall have
received a true, correct and complete copy of each consent, approval, waiver and
agreement required to be obtained by Shareholders and the Companies no later
than the Closing pursuant to Section 3.3, or (ii) if Shareholders and the
Companies were unable to obtain such consent, approval, waiver or agreement
after having complied with their obligations under Section 3.3, Shareholders
shall have obtained for, or provided Parent with, in a form reasonably
acceptable to Parent, the economic practical benefit to Parent as if such
consent, approval, waiver or agreement had been received.
          8.5. Absence of Material Adverse Effect
     No Material Adverse Effect that is not as of the Effective Date hereof
contained in a schedule shall have occurred between the Effective Date and the
Closing Date.
          8.6 Consummation of Merger pursuant to the Other Merger Agreement
     The merger and other transactions contemplated by the Other Merger
Agreement shall have been consummated.

9.   CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SHAREHOLDERS AND THE COMPANIES

     The obligations of Shareholders and the Companies to consummate the Mergers
and the transactions contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing, of each and every one of the following
conditions, all or any of which may be waived, in whole or in part, by
Shareholders and the Companies for purposes of consummating the Mergers and such
other transactions:
          9.1. Representations True at Closing
     The representations and warranties made by Parent in this Agreement shall
be true and correct in all material respects when made, and immediately prior to
the Closing with the same force and effect as though such representations and
warranties had been made on and as of such time.
          9.2. Covenants of Parent
     Parent shall have duly performed in all material respects all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing pursuant to the Agreement, and the President of Parent shall have
delivered to Shareholders and the Companies a certificate in the form attached
hereto as Exhibit B dated as of the Closing Date certifying to the fulfillment
of this condition and the condition set forth in Section 9.1.

44



--------------------------------------------------------------------------------



 



          9.3. No Injunction, Etc.
     No action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened by any Person other than Shareholders, the
Companies, Subsidiaries, or any Non-Company Affiliate before any court or
Governmental Authority to enjoin, restrain or prohibit the consummation of the
Mergers and the transactions contemplated hereby.
          9.4. Consents, Approvals and Waivers
     Parent’s execution and delivery of this Agreement and the consummation of
the Mergers and the transactions contemplated hereby shall have been approved by
(a) the special committee of the board of directors of Parent, the board of
directors of Parent (other than Richard M. Osborne in his individual capacity,
and Thomas J. Smith), and approval by Parent’s shareholders, (b) all
Governmental Authorities whose approvals are required by Law, (c) Parent’s
lenders, LaSalle Bank N.A. and the holders of those current unsecured bond debt
notes due June 29, 2017, but only if such lender approvals are required under
the applicable loan documents, and (d) all of Shareholders’ and the Companies’
lenders whose approval is required under any applicable loan documents.
Shareholders and the Companies shall have received a true, correct and complete
copy of each consent, approval, waiver and agreement required to be obtained by
Parent no later than the Closing pursuant to Section 3.3. Shareholders’ and the
Companies’ execution and delivery of this Agreement and the consummation of the
Mergers and the transactions contemplated hereby shall have been approved by all
Governmental Authorities whose approvals are required by Law, except for any
such approval which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the ability of Shareholders and
the Companies to consummate the Mergers and the transactions described herein.
          9.5 Consummation of Merger pursuant to the Other Merger Agreement
     The merger and other transactions contemplated by the Other Merger
Agreement shall have been consummated.

10.   TRANSACTIONS AT CLOSING

          10.1. Transactions at Closing
     At the Closing, each of the following shall occur:
          10.1.1. Shareholders’ and the Companies’ Performance. At the Closing,
Shareholders and the Companies shall deliver to Parent each of the following:
               10.1.1.1. all certificates representing the Company Common Stock
or, if applicable, replacement certificates together with lost certificate
affidavits and indemnifications (in form and substance reasonably acceptable to
Parent), duly endorsed for transfer or accompanied with executed blank stock
powers (in form and substance reasonably acceptable to Parent), together with a
new certificate representing such shares issued in the name of Parent;

45



--------------------------------------------------------------------------------



 



               10.1.1.2. original stock ledgers, articles of incorporation,
certificates of incorporation, charters, certificates of formation, bylaws,
joint venture agreements, partnership agreements, limited liability company
operating agreements, and board of directors’, shareholders’ and members’
minutes of the Companies and Subsidiaries;
               10.1.1.3. the certificate of Shareholders as described in
Section 8.4;
               10.1.1.4. evidence of the consents, approvals, waivers and
agreements described in Section 8.4 in a form reasonably satisfactory to Parent;
               10.1.1.5. certificates of existence or good standing of the
Companies and Subsidiaries, as of the most recent practicable date, from the
appropriate Governmental Authority of the jurisdiction of their respective
incorporations or formations and the jurisdictions in which each is qualified to
do business;
               10.1.1.6. resignations, or evidence of termination of his or her
office, by each director, manager, and officer of the Companies and
Subsidiaries, unless otherwise agreed by the parties;
               10.1.1.7. such other evidence of the performance of all covenants
and satisfaction of all conditions required of Shareholders or the Companies by
this Agreement, at or prior to the Closing, as Parent may reasonably require;
               10.1.1.8. all books and records relating to the operation of the
Companies and Subsidiaries, including but not limited to all such electronic
records, files, ledgers and other documentation reasonably required by Parent in
connection with the ongoing operation of the Companies and Subsidiaries; and
               10.1.1.9. any acknowledgments or consents of any lender’s of
Assumed Debt.
     10.1.2. Parent’s Performance. At the Closing, Parent shall deliver to
Shareholders each of the following:
               10.1.2.1. the certificate of the President of Parent described in
Section 9.2;
               10.1.2.2. certificates of existence or good standing of Parent
and the Acquisition Subs, as of the most recent practicable date, from the
appropriate Governmental Authority of the jurisdiction of its incorporation;
               10.1.2.3. Secretary or Assistant Secretary certified copies of
resolutions of the board of directors of Parent approving the transactions
contemplated by this Agreement;
               10.1.2.4. Secretary or Assistant Secretary certificates of
incumbency for the officers of Parent who sign on behalf of Parent this
Agreement and any other documents, instruments or agreements to be entered into
by Parent pursuant hereto;

46



--------------------------------------------------------------------------------



 



               10.1.2.5. such other evidence of the performance of all covenants
and satisfaction of all conditions required of Parent by this Agreement, at or
prior to the Closing, as Shareholders or the Companies may reasonably require;
and
               10.1.2.6. a receipt of Parent evidencing Parent’s receipt of the
Company Common Stock.
11. SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION
          11.1. Survival of Representations, Warranties and Agreements
               11.1.1. All representations, warranties, covenants, indemnities
and obligations made or undertaken by Shareholders in this Agreement are
material, have been relied upon by Parent and shall survive the Closing
hereunder as set forth in Section 11.5, and shall not merge in the performance
of any obligation by any party hereto.
               11.1.2. All representations, warranties, covenants, indemnities
and obligations made or undertaken by Parent in this Agreement are material,
have been relied upon by Shareholders and shall survive the Closing hereunder as
set forth in Section 11.5, and shall not merge in the performance of any
obligation by any party hereto.
          11.2. Agreements to Indemnify Parent Indemnitees
               11.2.1. Subject to the other provisions of this Section 11 and
subject to Section 5.25, RMO hereby agrees to indemnify and hold harmless
Parent, each Affiliate of Parent, their respective directors and officers, and
their respective successors and assigns (collectively, “Parent Indemnitees”),
from and against any and all liability, obligation, loss, Lien, damage, injury,
cost and expense (including reasonable attorneys’ fees and costs and expenses
related thereto) (collectively, “Losses”) suffered or incurred by any Parent
Indemnitee arising from: (a) any material breach of any indemnity, covenant,
representation or warranty of Shareholders contained in this Agreement, (b) any
misrepresentation in the certificate delivered at the Closing pursuant to
Section 8.2, (c) the Shareholders Plans, (d) all Taxes of the Companies and
Subsidiaries (including Taxes of any other Person for which the Companies or
Subsidiaries is liable under Treasury Regulation section 1.1502-6 or similar
provision of foreign, state or local law) for periods (or portions thereof)
ending on or prior to the Closing Date to the extent such Taxes exceed the
Accrued Tax Liability; or (e) any Scheduled Claim, which claims the parties
acknowledge and agree that Shareholders have acknowledged their duty to defend
in accordance with Section 11.6.2 and, thereby, Shareholders have a right to
control the defense of in accordance with the provisions of Section 11.6.2
               11.2.2. For all purposes of this Section 11, after the Closing,
any Loss suffered or incurred by the Companies or Subsidiaries arising from any
breach of any indemnity, covenant, representation or warranty by RMO referenced
in Section 11.2.1 shall be deemed suffered and incurred by Parent for purposes
of such Section 11.2.1, and Parent shall be entitled to seek indemnification
under such Section 11.2.1 against RMO alone for any such Loss.

47



--------------------------------------------------------------------------------



 



          11.3. Agreements to Indemnify the Shareholders Indemnitees
     Subject to the other provisions of this Section 11, Parent hereby agrees to
indemnify and hold harmless Shareholders, each Non-Company Affiliate, their
respective directors and officers, and their respective successors and assigns
(collectively, the “Shareholders Indemnitees”), from and against all Losses
suffered or incurred by any Shareholders Indemnitee arising from: (a) any
material breach of any indemnity, covenant, representation, or warranty of
Parent contained in this Agreement, (b) any misrepresentation in the certificate
delivered at the Closing pursuant to Section 9.2, or (c) any Income Taxes
incurred as a result of any transaction engaged in by the Companies,
Subsidiaries after the Closing.
          11.4. Recoveries
     The determination of the amount of any Loss for purposes of this Section 11
shall take into account the amount of insurance proceeds payable with respect
thereto pursuant to any Third Party insurance policy, but only to the extent
such amounts are actually paid to the Indemnified Party.
          11.5. Survival
          11.5.1. All claims by a Parent Indemnitee for indemnification pursuant
to this Section 11 resulting from breaches of representations or warranties
herein shall be forever barred unless Shareholders are notified:
               11.5.1.1. in the case of a claim based upon a breach of
Section 5.4 with respect to any taxable period ending on or prior to the Closing
Date, within the statutory period of limitations (including any extensions
thereof), unless such claim is raised by the taxing authority by way of an
offset against any claim or suit for refund by or on behalf of the Companies or
Subsidiaries, or pursuant to the mitigation provisions contained in the Code or
any applicable statutes, in which case a claim may be made within one (1) year
after such offset or assessment; or
               11.5.1.2. in all other cases within eighteen (18) months after
the Closing Date; provided that if written notice for a claim of indemnification
has been given by Parent pursuant to Section 11.6.1 on or prior to the last day
of the foregoing 18-month period, then the obligation of Shareholders to
indemnify any Parent Indemnitee pursuant to this Section 11 shall survive with
respect to such claim until such claim is finally resolved; provided, further,
however, that claims based upon a breach of Section 5.2.1, Section 5.2.2, the
first three sentences of Section 6.1, or Section 6.4 may be brought at any time
within the statute of limitations that applies to such claim or claims.
          11.5.2. All claims by a Shareholders Indemnitee for indemnification
pursuant to this Section 11 resulting from breaches of representations or
warranties herein shall be forever barred unless Parent is notified within
eighteen (18) months after the Closing Date; provided that if written notice for
a claim of indemnification has been given by Shareholders on behalf of any
Shareholders Indemnitee pursuant to Section 11.6.1 on or prior to the last day
of the foregoing twelve (12) month period, then the obligation of Parent to
indemnify any Shareholders Indemnitee pursuant to this Section 11 shall survive
with respect to such claim until such claim is

48



--------------------------------------------------------------------------------



 



finally resolved; provided, further, however, that claims based upon a breach of
the first three sentences of Section 7.2 may be brought at any time within the
statute of limitations that applies to such claim or claims.
          11.6. Notice and Defense of Actions
     The obligations and liabilities of each Indemnifying Party hereunder shall
be subject to the following terms and conditions:
               11.6.1. Notice. Except with respect to any Scheduled Claim, the
Indemnified Party shall give written notice to the Indemnifying Parties promptly
after it becomes aware of any claim, action or proceeding (each, an “Action”) as
to which indemnity may be sought under this Section 11; provided that in any
event, the Indemnified Parties shall give written notice of an Action within
thirty (30) days after being served with the related process or legal
proceeding. Such notice shall state the nature and basis of such claims or
events and the amounts thereof, to the extent known, and shall attach copies of
any complaint, demand or arbitration notice received by the Indemnified Party.
Such notice shall be given in accordance with Section 13.1. The failure of the
Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of any obligation under this Section 11 only if and to the
extent that such failure materially prejudices the ability of the Indemnifying
Party to defend such Action, and such failure shall in no event relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to the
Indemnified Party otherwise under this Section 11.
          11.6.2. Defense of Actions.
               11.6.2.1. (a) Except with respect to any Scheduled Claim, in the
event that the Indemnifying Parties acknowledge in writing a duty to defend with
respect to such Action, the Indemnifying Parties shall have the right, at their
expense, to control the defense of any such Action. If the Indemnifying Parties
wish to control the defense of such Action, they shall deliver written notice
thereof to the Indemnified Parties within sixty (60) days after receipt of the
notice described in Section 11.6.1. After such notice, the Indemnifying Parties
shall engage independent internal or external legal counsel (and reasonably
acceptable to the Indemnified Parties) to assume the defense of such Action;
provided, however, that the Indemnified Party may also participate in such
defense, at its own expense; and provided, further, that any Indemnifying Party
shall not be entitled to assume the defense or control of any Action if (i) the
Indemnifying Party fails to acknowledge its duty to defend as set forth in the
preceding sentence, (ii) the Indemnified Party agrees, in writing, to assume the
defense of such Action and forego any indemnity claimed under this Section 11,
(iii) in the reasonable opinion of legal counsel for the Indemnified Party, such
Action involves the potential imposition of a criminal liability on the
Indemnified Party, its directors, officers, employees or agents, (iv) in the
reasonable opinion of legal counsel for the Indemnified Party, an actual or
potential conflict of interest exists where it is advisable for such Indemnified
Party to be represented by separate legal counsel, or (v) with respect to Parent
only, failure to stay the enforcement of such Action will result in the imminent
risk of sale, forfeiture or loss of all or any material portion of the Assets or
a material disruption in the operation of the acquired business. In the
circumstances identified in the foregoing subsections 11.6.2(a)(i) through (v),
the Indemnified Party shall be entitled to control and assume responsibility for
the defense of such Action, at the cost and expense of the

49



--------------------------------------------------------------------------------



 



Indemnifying Party. The Indemnifying Party may, in any event, participate in
such proceedings at its own cost and expense.
                    (b) With respect to any Scheduled Claim, Shareholders shall
have the right and obligation, at its expense, to control the defense of such
Scheduled Claim. Parent also may participate in such defense, at its own
expense. Shareholders shall have the right to select and engage internal or
external legal counsel (which shall be reasonably acceptable to Parent if
selected and engaged after the date of this Agreement) to assume the defense of
such Scheduled Claim. From and after the Effective Date, the cost of the defense
of all Scheduled Claims and any claims that arise or are filed between the
Effective Date and the Closing Date shall be borne by the Parent provided,
however, the cost of the defense of any claims that arise after the date of this
Agreement, but before the Closing Date, shall be borne by Shareholders.
               11.6.2.2. The Indemnifying Party, in the defense of any such
Action, shall have the right in its sole discretion to settle such Action only
if (a) settlement involves only the payment of money and execution of
appropriate releases of the Indemnified Party and its Affiliates, as the case
may be, (b) there is no finding or admission of any violation of Law or
violation of the rights of any Person by the Indemnified Party or its
Affiliates, as the case may be, and (c) the Indemnified Party or its Affiliates,
as the case may be, will have no liability with respect to such compromise or
settlement. Otherwise, no such Action shall be settled or agreed to without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, delayed or conditioned). If the Indemnified Party
withholds, delays or conditions its consent in an unreasonable manner, the
Indemnified Party shall not be entitled to indemnification under this Section 11
for any Loss in excess of the amount for which the Action could reasonably have
been compromised but for such withholding, delay or conditioning of consent.
               11.6.2.3. Except with respect to any Scheduled Claim, in the
event that the Indemnifying Parties shall not agree in writing to assume the
defense of such Action or in the event the Indemnified Party assumes control of
such Action pursuant to Section 11.6.2, the Indemnified Parties may engage
internal or external legal counsel acceptable to them to assume the defense and
may contest, pay, settle or compromise any such Action on such terms and
conditions reasonably acceptable to the Indemnified Parties. If the Indemnifying
Parties are obligated to indemnify the Indemnified Parties in respect to such
Action under this Agreement, the fees and expenses of such counsel retained by
the Indemnified Parties shall constitute litigation expenses subject to
indemnification under this Section 11.
               11.6.2.4. In the defense of any Action, regardless of who is in
control, the Indemnified Parties and the Indemnifying Parties shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel, accountants and Affiliates to do so, and shall make available to
the other party all relevant books, records, and information (in such Person’s
control) during normal business hours, and shall furnish to each other, at the
Indemnifying Party’s expense, such other assistance as the other party may
reasonably require in connection with such defense.

50



--------------------------------------------------------------------------------



 



          11.7. Exclusive Remedy
     Except for remedies that cannot be waived as a matter of law and remedies
available for breaches under Section 13.2, the indemnification obligations under
this Section 11 shall be the sole and exclusive remedies of the parties hereto
with respect to any breach of any representation, warranty, covenant, indemnity,
or agreement under this Agreement or any certificate delivered pursuant hereto
by any party hereto, except that nothing contained herein shall be construed as
limiting or impairing the rights and remedies that the parties hereto may have
at equity for injunctive relief and specific performance, including such
equitable remedies with respect to enforcement of rights and obligations under
Sections 2, 3.4.2, 4.3, 4.4 and 4.5.
          11.8. Treatment
     All indemnification payments under this Agreement shall be treated as
adjustments to the Merger Consideration.
12. TERMINATION
          12.1. Method of Termination
     This Agreement constitutes the binding and irrevocable agreement of the
parties hereto to consummate the transactions contemplated hereby subject to the
terms and conditions contained herein, the consideration for which is the
covenants set forth in Sections 2, 3 and 4, and expenditures and obligations
incurred and to be incurred by Parent, on the one hand, and by Shareholders, the
Companies, and Subsidiaries, on the other hand, in respect of this Agreement,
and this Agreement may be terminated or abandoned only as follows:
          12.1.1. By the unanimous written consent of Shareholders and Parent,
notwithstanding prior approval (if any) by the board of directors of either
Parent or the Companies;
          12.1.2. If any condition to the Closing under Sections 8 and 9 has not
been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, Shareholders may terminate this Agreement by written
notice given to Parent if Shareholders has neither (a) proximately contributed
to the occurrence of the failure to satisfy the conditions set forth in
Sections 8 and 9 by such date, nor (b) failed to use its commercially reasonable
efforts to satisfy the conditions set forth in Sections 8 and 9;
          12.1.3. If any condition to the Closing under Sections 8 and 9 has not
been satisfied (or waived) by 5:00 p.m. on the one (1) year anniversary of the
Effective Date or at such other time and date as may be mutually agreed upon by
the parties in writing, Parent may terminate this Agreement by written notice
given to Shareholders and the Companies if Parent has neither (a) proximately
contributed to the occurrence of the failure to satisfy the conditions set forth
in Sections 8 and 9 by such date, nor (b) failed to use its commercially
reasonable efforts to satisfy the conditions set forth in Sections 8 and 9; or

51



--------------------------------------------------------------------------------



 



          12.1.4. By either Shareholders or Parent if (a) there shall be any Law
that makes consummation of the transactions contemplated herein illegal or
otherwise prohibited; or (b) any judgment, injunction, order or decree
permanently enjoining any of the parties hereto from consummating the
transactions contemplated herein is entered and such judgment, injunction, order
or decree shall become final and non-appealable.
          12.1.5. By Shareholders at any time during the five (5) day period
ending two (2) calendar days before the Closing Date, if:

  (i)   the Average Closing Price is less than $9.49; and     (ii)   (A) the
number obtained by dividing the Average Closing Price by $9.49 shall be less
than (B) the number obtained by dividing the Index Price on the Walkaway
Determination Date by the Index Price on the Starting Date and subtracting 0.20
from such quotient.

     If Shareholders elect to exercise this termination right, RMO shall give
written notice to be received by Parent no later than one day following the
Walkaway Determination Date; provided that, such notice of termination may be
withdrawn by Shareholders at any time prior to two calendar days before the
Closing Date. For five days after receipt of such a notice, Parent shall have
the irrevocable right to increase the number of shares of Parent Common Stock
being issued to Shareholders hereunder so that the Share Consideration Value is
equal to the Merger Consideration less the Assumed Debt. If Parent makes this
election, it shall give written notice to Shareholders of such election and the
revised number of shares of Parent Common stock being issued hereunder. In such
event, no termination will occur pursuant to this Section 12.1.5, and this
Agreement shall remain in effect in accordance with its terms (except that the
number of shares of Parent Common Stock being issued to Shareholders hereunder
shall have been so modified), and any reference in this Agreement to the
issuance of shares of Parent Common Stock to Shareholders shall be deemed to
refer to the share issuance after giving effect to the adjustment made pursuant
to this Section.
     If Parent declares or affects a stock dividend, reclassification,
recapitalization, split-up, combination or similar transaction between the
Starting Date and the Walkaway Determination Date (or establishes a record date
in respect thereof), the price of Parent Common Stock shall be appropriately
adjusted for the purposes of applying this Section.
     Notwithstanding anything in this Section 12.1 to the contrary, no party
hereto that is in breach of a material obligation under this Agreement shall be
entitled to terminate this Agreement except with the prior written consent of
the other party hereto. In the event the Shareholders exercise their right to
terminate this Agreement pursuant to this Section 12.1.5 then RMO shall pay
Parent One Hundred Thousand Dollars ($100,000) as consideration for such
termination.
          12.2. Procedure and Effect of Termination
          12.2.1. In the event of a termination by any party pursuant to and in
accordance with Section 12.1, such terminating party shall give prompt written
notice thereof as provided

52



--------------------------------------------------------------------------------



 



therein to the other party, and the transactions contemplated hereby shall be
abandoned and terminated, without further action by any of the parties hereto,
except as provided in Section 12.2.1.
          12.2.2. In the event of a termination pursuant to Section 12.1:
               12.2.2.1.   All filings, applications and other submissions
relating to the consummation of the transactions contemplated herein shall, to
the extent practicable, be withdrawn from the Governmental Authority or other
Person to which made; and
               12.2.2.2.   No party hereto, or any of its Affiliates, nor any
shareholder, member, partner, director, officer, employee, or agent of any such
party or any of its Affiliates, shall have any liability or further obligation
to any other party hereto or any of its Affiliates, nor to any shareholder,
member, partner, director, officer, employee, or agent of such other party or
any of its Affiliates pursuant to this Agreement, except (a) that the provisions
of Sections 3.4.2, 12.2, 13.2, and 13.3 (and associated defined terms) shall
survive any such termination and not be extinguished thereby, provided that the
provisions of Section 3.4.2 shall terminate on the later of the second
anniversary of such termination or the date the Confidential Information loses
its status as a trade secret or no longer qualify as confidential under
applicable Law; and (b) any party hereto nevertheless shall be entitled to seek
any remedy to which it may be entitled at law or in equity for the violation or
breach by the other party hereto of any agreement, covenant, indemnity,
representation or warranty contained in this Agreement that occurs prior to the
termination.
13. GENERAL PROVISIONS
          13.1. Notices
     All notices, demands and requests hereunder by any party hereto to the
other party hereto shall be in writing, and shall be delivered by hand,
nationally recognized overnight courier, facsimile, or registered or certified
mail, return receipt requested, first class postage prepaid, addressed as
follows:
13.1.1. If to Shareholders:
Richard M. Osborne
8500 Station St., Suite 113
Mentor, OH 44060
Facsimile No. (440) 255-8645
and copies to legal counsel to Shareholders:
Dworken & Bernstein Co., LPA
60 South Park Place
Painesville, OH 44077
Attn: Melvyn E. Resnick and Jodi Littman Tomaszewski
Facsimile No.: (440) 352-3469

53



--------------------------------------------------------------------------------



 



13.1.2. If to Parent:
Energy West Incorporated
P.O. Box 2229
Great Falls, MT 59403
Attn: Kevin Degenstein, President and Chief Operating Officer
Facsimile No.: (406) 791-7560
and copies to legal counsel to Parent:
Kohrman, Jackson & Krantz., PLL
1375 E. Ninth Street
One Cleveland Center
Twentieth Floor
Cleveland, Ohio 44114
Attn: Marc Krantz
Facsimile No.: (216) 621-6536
and
McCarthy, Lebit, Crystal & Liffman Co., L.P.A.
101 West Prospect Avenue, Suite 1800
Cleveland, Ohio 44115-1088
Attn: Kenneth B. Liffman
Facsimile No. (216) 696-1210
          13.1.3. If delivered by hand or nationally recognized overnight
courier, the day on which a notice, demand or request is delivered shall be the
date on which such delivery is made, if delivered by facsimile, the day upon
which sender receives from its facsimile machine the correct answerback of the
addressee and confirmation of uninterrupted transmission by a transmission
report or the recipient confirming by telephone to the sender that the recipient
has received the facsimile message shall be the date on which such delivery is
made (provided a hard copy of such transmission is dispatched by first class
mail within 48 hours), and, if delivered by mail, the day on which such notice,
demand or request is received shall be the date of delivery; provided that a
notice given in accordance with this Section 13.1 but received on any day other
than a Business Day or after business hours in the place of receipt, will be
deemed to be received on the next Business Day in that place.
          13.1.4. Any party hereto may change its address or facsimile number
specified for notices herein by designating a new address or facsimile number
for notices by notice to the other party in accordance with this Section 13.1.
          13.2. Brokers
               13.2.1. Parent represents and warrants to Shareholders and the
Companies that no investment banker, broker or finder has acted for Parent in
connection with this

54



--------------------------------------------------------------------------------



 



Agreement or the transactions. Parent hereby agrees to indemnify and hold
harmless Shareholders, the Companies, and Subsidiaries and their respective
Affiliates against any fee, loss or expense arising out of any claim by any
investment banker, broker or finder employed or alleged to have been employed by
Parent or any of its Affiliates in connection with this Agreement or the
transactions contemplated herein.
               13.2.2. Shareholders represent and warrant to Parent that no
investment banker, broker or finder has acted for Shareholders, the Companies,
or Subsidiaries or any of their Affiliates in connection with this Agreement or
the transactions contemplated herein. Shareholders hereby agree to indemnify and
hold harmless Parent, any Affiliate of Parent, and, after the Closing, the
Companies, and Subsidiaries against any fee, loss or expense arising out of any
claim by any investment banker, broker or finder employed or alleged to have
been employed by Shareholders, the Companies, Subsidiaries or any of their
Affiliates in connection with this Agreement or the transactions contemplated
herein.
          13.3. Expenses
     All expenses incurred by a party hereto in connection with or related to
the authorization, preparation, negotiation and execution of this Agreement and
the Closing of the transactions contemplated hereby, including all fees and
expenses of agents, representatives, legal counsel, accountants and other
technical consultants employed by such party, shall be borne solely and entirely
by the party that has incurred the same (except as otherwise expressly provided
herein), and provided that all expenses incurred by Shareholders shall be paid
by Shareholders, as opposed to the Companies or Subsidiaries.
          13.4. Further Assurances
     Each party covenants that at any time, and from time to time, after the
Closing, it will execute such additional instruments and take such actions as
may be reasonably requested by the other party to confirm or perfect or
otherwise to carry out the intent and purposes of this Agreement.
          13.5. Attribution of Knowledge
     With respect to any representation or warranty set forth in this Agreement
or any other agreements, certificates or instruments delivered pursuant hereto
that is expressly qualified by: (a) the phrase “to the knowledge of
Shareholders” or “to the best knowledge of Shareholders” and variations thereof
when used with respect to Shareholders shall refer to matters actually known,
and not constructively known, to any of the individuals listed on
Schedule 13.5(a); and (b) the phrase “to the knowledge of Parent” or “to the
best knowledge of Parent” and variations thereof when used with respect to
Parent shall refer only to matters actually known, and not constructively known,
to any of the individuals listed on Schedule 13.5(b). Without limiting the
foregoing, a matter shall be deemed to be “actually known” by an individual
listed on Schedule 13.5 if such individual has received written notice of such
matter.

55



--------------------------------------------------------------------------------



 



          13.6. Waiver
     Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
other party to whom such compliance is owed. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.
          13.7. Assignment; Binding Effect; No Third-Party Beneficiaries
     Neither this Agreement nor any of the rights, interests or obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any party hereto without the prior written
consent of the other party hereto, and any such assignment without such prior
written consent shall be null and void, except that Parent may assign this
contract to its parent company without Shareholders’ or the Companies’ consent,
but in such case Parent shall provide Shareholders and the Companies with
written notice of such assignment. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. No
provision of this Agreement or any agreement referenced herein shall create a
third-party beneficiary relationship or otherwise confer any benefit,
entitlement or right upon any Person other than the parties to this Agreement or
such referenced agreement, as the case may be, except for Sections 11.2 and
11.3, which are intended to benefit and be enforceable by any of the Parent
Indemnitees or the Shareholders Indemnitees, respectively.
          13.8. Headings
     The section and other headings in this Agreement are inserted solely as a
matter of convenience and for reference, and are not a part of this Agreement.
References to any “Section” herein (such as “Section 5”) shall be construed to
include a reference to all subsections thereunder (i.e., 5.1, 5.1.1, ... 5.5,
5.6 ... etc).
          13.9. Entire Agreement
     This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter herein and supersedes and cancels any prior
agreements, representations, warranties, or communications, whether oral or
written, between the parties hereto relating to the transactions contemplated
hereby or the subject matter herein.
          13.10. Modifications
     Neither this Agreement nor any provision hereof may be modified, amended,
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
modification, amendment, change, waiver, discharge or termination is sought.

56



--------------------------------------------------------------------------------



 



          13.11. Governing Law
     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without regards to the principles of conflicts of
laws thereof.
          13.12. Severability
     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
          13.13. Counterparts
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Execution by facsimile signature shall be deemed to be, and
shall have the same effect as, execution by original signature.
          13.14. Exhibits and Schedules Incorporated
     All Exhibits and Schedules attached hereto are incorporated herein by
reference. The section numbers in the Schedules correspond to the section
numbers in this Agreement; provided, however, that any information disclosed in
the Schedules under any section number shall be deemed to be disclosed and
incorporated in any other section of this Agreement where such disclosure is
made with such specificity, or in such a context, that it is reasonably apparent
that such disclosure is applicable to such other section numbers. Prior to the
Closing Date, Shareholders shall supplement or amend the Schedules with respect
to any matter relating to the subject matter thereof hereafter arising which, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in the Schedules. No supplement or amendment of any
Schedule made pursuant to this Section 13.14 shall be deemed to cure any breach
of, or expand or limit the scope of, or otherwise modify or affect any
representations or warranty made in this Agreement unless the parties agree
thereto in writing unless the omitted item is an obligation, liability or other
matter which occurred or was incurred by the Companies or the Subsidiaries in
the Ordinary Course of Business.
          13.15. Joint Preparation
     The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

57



--------------------------------------------------------------------------------



 



          13.16. Performance by Affiliates
     Any obligation of any party hereto owed to any other party hereto under
this Agreement, which obligation is performed, satisfied or fulfilled by an
Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.
          13.17. Consent to Jurisdiction; Waivers of Trial by Jury
     Each party irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement or for recognition and enforcement of any
judgment in respect hereof or thereof brought by another party hereto or its
successors or assigns may be brought and determined in the United States
District Court, Northern District of Ohio and each party hereby irrevocably
submits with regard to any action or proceeding for itself and in respect to its
property, generally and unconditionally, to the nonexclusive jurisdiction of the
aforesaid courts. Each party hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to lawfully serve process, (b) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (c) to the fullest extent permitted by applicable law, that
(i) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper and (iii) this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such courts. Each party hereto further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 13 shall be effective
service of process for any action, suit or proceeding with respect to any
matters to which it has submitted to jurisdiction in this Section 13.17. EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY ACTION,
SUIT OR PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT
THERETO.
          13.18. Shareholder Obligations
     Each party irrevocably agrees that Howell, Rigo, Whelan and Smith shall
have no liability under this Agreement in regard to any breach of a
representation or warranty or covenant. Where in this Agreement provision is
made for an action to be taken or not taken by Shareholders, RMO shall cause
Shareholders to take or not take such action, as the case may be.
[Signatures On The Following Page]

58



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement and Plan of
Merger to be executed on its behalf, all as of the day and year first above
written.

         
 
  The Companies:    
 
       
 
  LIGHTNING PIPELINE CO., INC.    
 
       
 
  /s/ Richard M. Osborne
 
Richard M. Osborne, Chairman of the Board    
 
       
 
  GREAT PLAINS NATURAL GAS COMPANY    
 
       
 
  /s/ Richard M. Osborne
 
Richard M. Osborne, Chairman of the Board    
 
       
 
  BRAINARD GAS CORP.    
 
       
 
  /s/ Richard M. Osborne
 
Richard M. Osborne, Chairman of the Board    
 
       
 
  Shareholders:    
 
       
 
  /s/ Richard M. Osborne
 
Richard M. Osborne, Trustee    
 
       
 
  /s/ Rebecca Howell
 
Rebecca Howell    
 
       
 
  /s/ Stephen G. Rigo
 
Stephen G. Rigo    
 
       
 
  /s/ Marty Whelan
 
Marty Whelan    
 
       
 
  /s/ Thomas J. Smith
 
Thomas J. Smith    

59



--------------------------------------------------------------------------------



 



 Parent:

            ENERGY WEST, INCORPORATED
      By:   /s/ Kevin J. Degenstein       Kevin J. Degenstein, President       
     

60



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Agreement and Plan of Merger
Form of Shareholders’ Closing Certificate
[TO COME]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Agreement and Plan of Merger
Form of Parent’s Closing Certificate
[TO COME]

B-1